Exhibit 10.4
TENTH AMENDED AND RESTATED
SYSCO CORPORATION
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
Effective August 27, 2010



 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      Page    
ARTICLE I
  DEFINITIONS     2    
ARTICLE II
  ELIGIBILITY & CONTINUED PARTICIPATION     9  
2.1
  Initial Eligibility     9  
2.2
  Frozen Participation     9  
2.3
  Benefits upon Re-Employment     9  
2.4
  Participation in this Plan and Other Plans     9  
2.5
  No Transfers from this Plan to Other Plans     10    
ARTICLE III
  VESTING     10  
3.1
  Vesting     10  
3.2
  Vesting upon a Change of Control     11  
3.3
  Compensation Committee Discretion     11    
ARTICLE IV
  VESTED ACCRUED BENEFIT & RETIREMENT BENEFIT     12  
4.1
  Definitions     12  
4.2
  Minimum Vested Accrued Benefit as of June 28, 2008     16  
4.3
  Vested Accrued Benefit after June 28, 2008     16  
4.4
  Retirement Benefit     17  
4.5
  Benefit Commencement Date     17  
4.6
  Form of Payment     17  
4.7
  Temporary Supplement     18  
4.8
  Administrative Delay     18  
4.9
  Delay of Payments under Section 409A of the Code     18    
ARTICLE V
  FROZEN PARTICIPATION     20  
5.1
  In General     20  
5.2
  Participation Frozen on or after June 28, 2008     20  
5.3
  Frozen Participation Deemed Active Participation     20  
5.4
  Participation Frozen before June 28, 2008     20    
ARTICLE VI
  DEATH BENEFIT     21  
6.1
  Definitions     21  
6.2
  Death of Active Participant prior to Age 55     21  
6.3
  Death of Active Participant after Age 55     22  
6.4
  Death after a Change of Control that Occurs while an Active Participant     23
 
6.5
  Death of Frozen Participant     23  
6.6
  Death of Vested Separated Participant     24  
6.7
  Death of Retired Participant before or after Commencement of Benefits     24  
6.8
  Administrative Delay     25  

-i-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                      Page  
6.9
  Beneficiary Designation for Ten (10) Year Certain Period     25    
ARTICLE VII
  PROVISIONS RELATING TO ALL BENEFITS     27  
7.1
  Effect of this Article     27  
7.2
  Termination of Employment     27  
7.3
  Forfeiture for Cause     27  
7.4
  Forfeiture for Competition     28  
7.5
  Restrictions on any Portion of Total Payments Determined to be Excess
Parachute Payments     29  
7.6
  Claims Procedure     30    
ARTICLE VIII
  ADMINISTRATION     32  
8.1
  Administrative Committee Appointment     32  
8.2
  Administrative Committee Organization and Voting     32  
8.3
  Powers of the Administrative Committee     32  
8.4
  Committee Discretion     33  
8.5
  Reimbursement of Expenses     33  
8.6
  Indemnification     33    
ARTICLE IX
  ADOPTION BY SUBSIDIARIES     34  
9.1
  Procedure for and Status after Adoption     34  
9.2
  Termination of Participation by Adopting Subsidiary     34    
ARTICLE X
  AMENDMENT AND/OR TERMINATION     35  
10.1
  Amendment or Termination of the Plan     35  
10.2
  No Retroactive Effect on Awarded Benefits     35  
10.3
  Effect of Termination     35    
ARTICLE XI
  FUNDING     37  
11.1
  Payments under This Plan are the Obligation of the Company     37  
11.2
  Plan May Be Funded through Life Insurance Owned by the Company or a Rabbi
Trust     37  
11.3
  Reversion of Excess Assets     37  
11.4
  Participants Must Rely Only on General Credit of the Company     38  
11.5
  Funding of Benefits for Participants Subject to Canadian Income Tax Laws is
Prohibited     38    
ARTICLE XII
  MISCELLANEOUS     39  
12.1
  Responsibility for Distributions and Withholding of Taxes     39  
12.2
  Limitation of Rights     39  
12.3
  Benefits Dependent upon Compliance with Certain Covenants     39  
12.4
  Distributions to Incompetents or Minors     39  
12.5
  Nonalienation of Benefits     39  

-ii-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                      Page  
12.6
  Reliance upon Information     40  
12.7
  Amendment Applicable to Active Participants Only Unless it Provides Otherwise
    40  
12.8
  Severability     40  
12.9
  Notice     40  
12.10
  Gender and Number     40  
12.11
  Governing Law     40  
12.12
  Effective Date     40  
12.13
  Compliance with Section 409A     41  

-iii-



--------------------------------------------------------------------------------



 



TENTH AMENDED AND RESTATED
SYSCO CORPORATION
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
          WHEREAS, Sysco Corporation (“Sysco”) established the Sysco Corporation
Supplemental Executive Retirement Plan (the “SERP”), originally effective
July 3, 1988, to provide certain highly compensated management personnel a
supplement to their retirement pay so as to retain their loyalty and to offer
them a further incentive to maintain and increase their standard of performance;
          WHEREAS, Sysco’s Board of Directors (the “Board of Directors”) amended
and restated the SERP pursuant to that certain Ninth Amended and Restated Sysco
Corporation Supplemental Executive Retirement Plan (the “Current Plan”),
effective generally as of June 27, 2009, which among other things adopted the
First Amended and Restated MIP Retirement Program effective as of June 27, 2009
(the “Current Program”) which is attached as Appendix I to the Current Plan;
          WHEREAS, pursuant to Section 10.1 of the Current Plan, the Board of
Directors, the Compensation Committee of the Board of Directors (the
“Compensation Committee”) or their designees may amend the Current Plan
(including the Current Program) by an instrument in writing; and
          WHEREAS, the Board of Directors has determined that it is in the best
interests of Sysco and its stockholders to amend and restate the Current Plan
and Current Program to (i) incorporate such changes as are necessary to address
certain changes in the roles and responsibilities of the Board of Directors, the
Compensation Committee and the Administrative Committee (as defined herein) with
respect to, among other things, establishing, monitoring, supervising,
maintaining, amending and terminating the employer welfare and benefit plans
that are sponsored by Sysco; and (ii) to make certain other changes to ease the
administration of the Plan (including the Program).
          NOW, THEREFORE, Sysco hereby adopts this Tenth Amended and Restated
Sysco Corporation Supplemental Executive Retirement Plan (including the Second
Amended and Restated Sysco Corporation MIP Retirement Program, attached as
Appendix I hereto), effective as of August 27, 2010, as follows:

1



--------------------------------------------------------------------------------



 



ARTICLE I
DEFINITIONS
     1.1 401(k) Plan. “401(k) Plan” means the Sysco Corporation Employees 401(k)
Plan, a defined contribution plan qualified under Section 401(a) of the Code,
any U.S. tax-qualified defined contribution plan successor thereto and any other
such plan sponsored by Sysco or a Subsidiary.
     1.2 Active Participant. “Active Participant” means a Participant in the
employ of the Company who is not a Frozen Participant.
     1.3 Actuarial Equivalence or Actuarially Equivalent. “Actuarial
Equivalence” shall be determined on the basis of the mortality and interest rate
assumptions used in computing annuity benefits under the Pension Plan. If there
is no Pension Plan in effect at the time any such determination is made, the
actuarial assumptions to be used shall be selected by an actuarial firm chosen
by the Administrative Committee. Such actuarial firm shall select such actuarial
assumptions as would be appropriate for the Pension Plan if the Pension Plan
remained in existence with its last participant census. “Actuarially Equivalent”
means equality in value of the aggregate amounts expected to be received under
different forms of payment based on the mortality and interest rate assumptions
specified for purposes of Actuarial Equivalence.
     1.4 Administrative Committee. “Administrative Committee” means the
committee administering this Plan (including the Program).
     1.5 Affiliate. “Affiliate” means any entity with respect to which Sysco
beneficially owns, directly or indirectly, at least 50% of the total voting
power of the interests of such entity and at least 50% of the total value of the
interests of such entity.
     1.6 Annuity. “Annuity” means a monthly annuity for the life of the
Participant with a ten (10) year certain period. Except as provided in
Section 4.6, a Participant’s Vested Accrued Benefit and Retirement Benefit are
expressed in the form of an Annuity.
     1.7 Beneficiary. “Beneficiary” means a person or entity designated by the
Participant under the terms of this Plan to receive any amounts distributed
under the Plan upon the death of the Participant.
     1.8 Benefit Commencement Date. “Benefit Commencement Date” means the first
date the Participant’s benefits are payable under Section 4.5, without regard to
any delay under either Section 4.8 or 4.9.
     1.9 Benefit Limit. “Benefit Limit” shall have the meaning set forth in
Section 4.1(l).
     1.10 Benefit Service. “Benefit Service” shall have the meaning set forth in
Section 4.1(d).
     1.11 Board of Directors. “Board of Directors” means the Board of Directors
of Sysco.

2



--------------------------------------------------------------------------------



 



     1.12 Canada/Quebec Pension Plan Offset. “Canada/Quebec Pension Plan Offset”
shall have the meaning set forth in Section 4.1(j).
     1.13 Change of Control. “Change of Control” means the occurrence of one or
more of the following events:
          (a) The acquisition by any individual, entity or group (within the
meaning of Section 13(d)(3) or 14(d)(2) of the Securities Act (a “Person”) of
beneficial ownership (within the meaning of Rule 13d-3 promulgated under the
Securities Act) of 20% or more of either (i) the then-outstanding shares of
Sysco common stock (the “Outstanding Sysco Common Stock”) or (ii) the combined
voting power of the then-outstanding voting securities of Sysco entitled to vote
generally in the election of directors (the “Outstanding Sysco Voting
Securities”); provided, however, that the following acquisitions shall not
constitute a Change of Control: (1) any acquisition directly from Sysco, (2) any
acquisition by Sysco, (3) any acquisition by any employee benefit plan (or
related trust) sponsored or maintained by Sysco or any Affiliate, or (4) any
acquisition by any corporation; pursuant to a transaction that complies with
Sections (c)(i), (c)(ii) and (c)(iii), below;
          (b) Individuals who, as of July 1, 2010, constitute the Board of
Directors (the “Incumbent Board”) cease for any reason to constitute at least a
majority of the Board of Directors; provided, however, that any individual
becoming a director subsequent to July 1, 2010 whose election, or nomination for
election by Sysco’s stockholders, was approved by a vote of at least a majority
of the directors then comprising the Incumbent Board shall be considered as
though such individual were a member of the Incumbent Board, but excluding, for
this purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board of Directors;
          (c) Consummation of a reorganization, merger, statutory share exchange
or consolidation or similar corporate transaction involving Sysco or any of its
Affiliates, a sale or other disposition of all or substantially all of the
assets of Sysco, or the acquisition of assets or stock of another entity by
Sysco or any of its Affiliates (each, a “Business Combination”), in each case
unless, following such Business Combination, (i) all or substantially all of the
individuals and entities that were the beneficial owners of the Outstanding
Sysco Common Stock and the Outstanding Sysco Voting Securities immediately prior
to such Business Combination beneficially own, directly or indirectly, more than
60% of the then-outstanding shares of common stock and the combined voting power
of the then-outstanding voting securities entitled to vote generally in the
election of directors, as the case may be, of the corporation resulting from
such Business Combination (including, without limitation, a corporation that, as
a result of such transaction, owns Sysco or all or substantially all of Sysco’s
assets either directly or through one or more subsidiaries) in substantially the
same proportions as their ownership immediately prior to such Business
Combination of the Outstanding Sysco Common Stock and the Outstanding Sysco
Voting Securities, as the case may be, (ii) no Person (excluding any corporation
resulting from such Business Combination or any employee benefit plan (or
related trust) of Sysco or such corporation resulting from such Business
Combination) beneficially

3



--------------------------------------------------------------------------------



 



owns, directly or indirectly, 20% or more of, respectively, the then-outstanding
shares of common stock of the corporation resulting from such Business
Combination or the combined voting power of the then-outstanding voting
securities of such corporation, except to the extent that such ownership existed
prior to the Business Combination, and (iii) at least a majority of the members
of the board of directors of the corporation resulting from such Business
Combination were members of the Incumbent Board at the time of the execution of
the initial agreement or of the action of the Board of Directors providing for
such Business Combination; or
          (d) Approval by the stockholders of Sysco of a complete liquidation or
dissolution of Sysco.
     1.14 Change of Control Period. “Change of Control Period” shall have the
meaning set forth in Section 7.3(d).
     1.15 Code. “Code” means the Internal Revenue Code of 1986, as amended from
time to time.
     1.16 Company. “Company” means Sysco and any Subsidiary other than a
Non-Participating Subsidiary.
     1.17 Compensation Committee. “Compensation Committee” means the
Compensation Committee of the Board of Directors of Sysco.
     1.18 Current Plan. “Current Plan” shall have the meaning set forth in the
Recitals.
     1.19 Death Benefit Eligible Earnings. “Death Benefit Eligible Earnings”
shall have the meaning set forth in Section 6.2(a)(ii).
     1.20 Defined Benefit Offset. “Defined Benefit Offset” shall have the
meaning set forth in Section 4.1(g).
     1.21 Defined Contribution Offset. “Defined Contribution Offset” shall have
the meaning set forth in Section 4.1(h).
     1.22 Determination Date. “Determination Date” means the date as of which a
Participant’s Vested Accrued Benefit is calculated. The Determination Date for
determining a Participant’s Retirement Benefit under Article IV shall be the
date of the Participant’s Retirement or Vested Separation.
     1.23 Early Payment Criteria. “Early Payment Criteria” shall have the
meaning set forth in Section 4.5(b).
     1.24 EDCP. “EDCP” means the Sysco Corporation Executive Deferred
Compensation Plan, as it may be amended from time to time, and any successor
plan thereto.
     1.25 Eligible Earnings. “Eligible Earnings” shall have the meaning set
forth in Section 4.1(a).

4



--------------------------------------------------------------------------------



 



     1.26 ERISA. “ERISA” means the Employee Retirement Income Security Act of
1974, as amended.
     1.27 Executive Officer. “Executive Officer” means each of Sysco’s Chief
Executive Officer, Chief Operating Officer, Chief Financial Officer, President,
Executive Vice Presidents, Senior Vice Presidents or any other officers
designated as “officers” for purposes of Section 16 of the Securities Act.
     1.28 For Cause Event. “For Cause Event” shall have the meaning set forth in
Section 7.3.
     1.29 Frozen Participant. “Frozen Participant” shall have the meaning set
forth in Section 2.2.
     1.30 High-Five Average Compensation as of June 28, 2008. “High-Five Average
Compensation as of June 28, 2008” shall have the meaning set forth in
Section 4.1(c).
     1.31 Joint and Survivor Annuity. “Joint and Survivor Annuity” means a joint
and two-thirds survivor monthly annuity with a ten (10) year certain period that
is the Actuarial Equivalent of an Annuity. This annuity is payable during the
joint lives of the Participant and his spouse, and a monthly annuity shall
continue for the life of the survivor in an amount equal to two-thirds of the
monthly amount provided during their joint lives. Notwithstanding the above,
during the ten (10) year certain period, there shall be no reduction in the
amount of such payment regardless of the death of either or both the Participant
and his spouse.
     1.32 Minimum Vested Accrued Benefit. “Minimum Vested Accrued Benefit” shall
have the meaning set forth in Section 10.2.
     1.33 Management Incentive Plan or MIP. “Management Incentive Plan” or “MIP”
means the Sysco Corporation 1995 Management Incentive Plan, the Sysco
Corporation 2000 Management Incentive Plan, the Sysco Corporation 2005
Management Incentive Plan and the Sysco Corporation 2009 Management Incentive
Plan, as each may be amended, and any successor plans.
     1.34 MIP Participation. “MIP Participation” refers to an individual’s
periods of participation in the MIP. Non-continuous periods of MIP Participation
(e.g., as a result of a termination and subsequent reemployment) shall be added
together. A Participant’s years of MIP Participation shall mean the number of
full years of such eligible periods of participation determined on an elapsed
time basis.
     1.35 Non-Participating Subsidiary. “Non-Participating Subsidiary” means a
Subsidiary that has not adopted this Plan pursuant to Article IX.
     1.36 Officer Ranking. “Officer Ranking” shall have the meaning set forth in
Section 2.1(b).
     1.37 Offset Amount. “Offset Amount” shall have the meaning set forth in
Section 4.1(f).
     1.38 Participant. “Participant” means an employee of a Company who is
eligible for and is participating in this Plan, and any other current or former
employee of Sysco and its Subsidiaries who is entitled to a

5



--------------------------------------------------------------------------------



 



benefit under this Plan. Unless otherwise specified herein, references to a
Participant or Participants shall include both Active Participants and Frozen
Participants.
     1.39 Pension Plan. “Pension Plan” means the Sysco Corporation Retirement
Plan, a defined benefit plan qualified under Section 401(a) of the Code, as
amended from time to time and any U.S. tax-qualified defined benefit pension
plan successor thereto.
     1.40 Plan. “Plan” means the Ninth Amended and Restated Sysco Corporation
Supplemental Executive Retirement Plan, as it may be amended from time to time.
Unless otherwise specified herein, references to “the Plan” or “this Plan”
herein shall refer to the Supplemental Executive Retirement Plan only and not
the Program.
     1.41 Plan Year. “Plan Year” means the period that coincides with the fiscal
year of Sysco. Sysco has a 52/53 week fiscal year beginning on the Sunday next
following the Saturday closest to June 30th of each calendar year.
     1.42 Program. “Program” means the Second Amended and Restated Sysco
Corporation MIP Retirement Program the non-qualified deferred compensation plan
that is set forth in Appendix I to this Plan, and which covers individuals who
first become MIP participants after June 28, 2008, but who do not satisfy the
eligibility requirements for participation in this Plan, as set forth in
Section 2.1. The Compensation Committee in its sole discretion may exclude any
MIP participant from participation in the Program.
     1.43 Protected Benefit and Protected Participant. A “Protected Benefit”, as
determined under Sections 4.2(b) and 4.3(b), is a benefit which is only
applicable to a Protected Participant. A “Protected Participant” is an
individual who, as of July 3, 2005, was an Active Participant who was (a) at
least age sixty (60) or (b) at least age fifty-five (55) and had at least ten
(10) years of MIP Participation.
     1.44 Retired Participant. “Retired Participant” shall have the meaning set
forth in Section 6.1(c).
     1.45 Retirement. “Retirement” means the Participant’s Separation from
Service from Sysco or its Subsidiaries other than for death, provided that at
the time of such Separation from Service, the Participant is at least age
fifty-five (55) and has a Vested Accrued Benefit.
     1.46 Retirement Benefit. “Retirement Benefit” means the benefit paid to a
Participant at the time and in the amount set forth in Article IV as a result of
a Participant’s Retirement or Vested Separation.
     1.47 Section 409A. “Section 409A” means Section 409A of the Code and any
other guidance promulgated thereunder.
     1.48 Securities Act. “Securities Act” means the Securities Exchange Act of
1934, as amended from time to time.

6



--------------------------------------------------------------------------------



 



     1.49 Separation from Service. “Separation from Service” means a “separation
from service” within the meaning of Section 409A. A Participant shall have
experienced a “separation from service” for purposes of Section 409A as a result
of a termination of employment if the level of bona fide services performed by
the Participant for Sysco or a Subsidiary decreases to a level equal to
twenty-five percent (25%) or less of the average level of service performed by
the Participant for the immediately preceding thirty-six (36) month period,
taking into account any periods of performance excluded under Section 409A.
     1.50 Service Factor. “Service Factor” shall have the meaning set forth in
Section 4.1(e).
     1.51 Social Security Offset. “Social Security Offset” shall have the
meaning set forth in Section 4.1(i).
     1.52 Specified Employee. “Specified Employee” means a “specified employee”
as defined in Section 409A (a)(2)(B)(i) of the Code. By way of clarification, a
“specified employee” means a “key employee” (as defined in Section 416(i) of the
Code, disregarding Section 416(i)(5) of the Code) of the Company. A Participant
shall be treated as a key employee if he meets the requirements of
Section 416(i)(1)(A)(i), (ii), or (iii) (applied in accordance with the Treasury
Regulations thereunder and disregarding Section 416(i)(5) of the Code) at any
time during the twelve (12) month period ending on an Identification Date (as
defined below). If a Participant is a key employee as of an Identification Date,
he shall be treated as a Specified Employee for the twelve (12) month period
beginning on the first day of the fourth month following such Identification
Date. For purposes of any Specified Employee determination hereunder, the
“Identification Date” shall mean December 31. The Compensation Committee may in
its discretion amend the Plan to change the Identification Date, provided that
any change to the Plan’s Identification Date shall not take effect for at least
twelve (12) months after the date of the Plan amendment authorizing such change.
     1.53 Subsidiary. “Subsidiary” means (a) any corporation which is a member
of a “controlled group of corporations” which includes Sysco, as defined in
Section 414(b) of the Code, (b) any trade or business under “common control”
with Sysco, as defined in Section 414(c) of the Code, (c) any organization which
is a member of an “affiliated service group” which includes Sysco, as defined in
Section 414(m) of the Code, (d) any other entity required to be aggregated with
Sysco pursuant to Section 414(o) of the Code, and (e) any other organization or
employment location designated as a “Subsidiary” by resolution of the Board of
Directors.
     1.54 Sysco. “Sysco” means Sysco Corporation, the sponsor of this Plan
(including the Program).
     1.55 Supplemental Plan(s). “Supplemental Plan(s)” means any non-qualified
deferred compensation arrangement sponsored by Sysco or any Subsidiary (or any
company for which the Participant worked that was acquired by Sysco or a
Subsidiary) and approved by the Compensation Committee or the Administrative
Committee, other than the Program, that is an offset under the Plan’s benefit
formula. All such plans shall be listed on Exhibit A, attached hereto.

7



--------------------------------------------------------------------------------



 



     1.56 Ten-Year Final Average Compensation. “Ten-Year Final Average
Compensation” shall have the meaning set forth in Section 4.1(b).
     1.57 Total Payments. “Total Payments” means all payments or benefits
received or to be received by a Participant in connection with a “change of
control” (within the meaning of Section 280G of the Code) of Sysco under the
terms of this Plan, the Program, any Supplemental Plan(s) or the EDCP, and in
connection with a change of control of Sysco under the terms of any stock option
plan or any other plan, arrangement or agreement with the Company, its
successors, any person whose actions result in a change of control or any person
affiliated with the Company or who as a result of the completion of transactions
causing a change of control become affiliated with the Company within the
meaning of Section 1504 of the Code, taken collectively.
     1.58 Vested Accrued Benefit. “Vested Accrued Benefit” shall have the
meaning set forth in Article IV.
     1.59 Vested Percentage. “Vested Percentage” shall have the meaning set
forth in Article III.
     1.60 Vested Separated Participant. “Vested Separated Participant” shall
have the meaning set forth in Section 6.1(a).
     1.61 Vested Separation. “Vested Separation” means the Participant’s
Separation from Service from Sysco or its Subsidiaries, other than upon
Retirement or death, if, at the time of the Separation from Service the
Participant has a Vested Accrued Benefit.
     1.62 Vesting Service. “Vesting Service” means service with Sysco and its
Subsidiaries for which the Participant or Frozen Participant is awarded
“credited service” under the Pension Plan for vesting purposes or would have
been awarded credited service under the Pension Plan for vesting purposes if the
Participant were covered under the Pension Plan; provided however, any service
before the later of the first date of hire by the Company or the date of
acquisition by Sysco or a Subsidiary for which the Participant then worked shall
not be included in calculating the Participant’s Vesting Service.

8



--------------------------------------------------------------------------------



 



ARTICLE II
ELIGIBILITY & CONTINUED PARTICIPATION
     2.1 Initial Eligibility. Unless otherwise determined by the Compensation
Committee in its sole discretion, eligibility to participate in the Plan shall
be determined as follows:
          (a) A Company employee who was a Participant in the Plan on or before
June 28, 2008 is eligible.
          (b) A Company employee who first becomes a MIP participant after
June 28, 2008 and holds an “Officer Ranking” (as described below) shall be
eligible to participate in the Plan, but only if the Compensation Committee
affirmatively selects such individual as eligible for the Plan. A person has an
Officer Ranking if he holds one of the following positions: (i) with respect to
Sysco, Chief Executive Officer, President, Chief Operating Officer, Chief
Financial Officer, Executive Vice President or Senior Vice President (including
Senior Vice Presidents of Operations) or an officer of equivalent or higher rank
who is selected by the Board of Directors; or (ii) the Chief Executive Officer
of one or more Subsidiaries.
     2.2 Frozen Participation. An Active Participant shall have his
participation frozen (a “Frozen Participant”) as of the earliest of the date he
(a) ceases to be a MIP participant, (b) with respect to a Participant who is
eligible to participate by reason of Section 2.1(b), unless otherwise determined
by the Compensation Committee, such Participant ceases to hold an Officer
Ranking, or (c) transfers from the Company to a Non-Participating Subsidiary.
Article V sets forth special rules that apply to Frozen Participants.
     2.3 Benefits upon Re-Employment. If a Retired or Vested Separated
Participant is subsequently re-employed by Sysco or an Affiliate, the
re-employed Participant’s status shall remain that of a Retired or Vested
Separated Participant for all purposes under this Plan and distributions to such
Participant shall commence as provided under Section 4.5 without regard to his
re-employment or, in the case of a Retired or Vested Separated Participant who
is receiving distributions from this Plan as of his re-employment date, such
payments shall continue unchanged during his period of re-employment. The
re-employed Participant’s status shall remain that of a Retired or Vested
Separated Participant for all purposes under this Plan and, except as otherwise
determined by the Compensation Committee, such Participant shall accrue no
additional benefits following re-employment.
     2.4 Participation in this Plan and Other Plans. An employee, who is
participating in either or any of the Program and/or the Supplemental Plan(s) at
the time such employee first becomes a Participant in this Plan, shall, unless
otherwise determined by the Compensation Committee in its sole discretion,
continue to accrue benefits under the Program and/or such Supplemental Plan(s),
as applicable, subject to the terms and conditions of each.

9



--------------------------------------------------------------------------------



 



     2.5 No Transfers from this Plan to Other Plans. An employee participating
in this Plan or, who has participated in this Plan and who is not nor has not
participated in either or any of the Program and/or the Supplemental Plan(s)
shall not, unless otherwise determined by the Administrative Committee in its
sole discretion, be eligible to participate in the Program and/or such
Supplemental Plan(s), as applicable.
ARTICLE III
VESTING
     3.1 Vesting. A Participant’s Vested Percentage for purposes of calculating
such Participant’s Vested Accrued Benefit under Article IV shall be determined
in accordance with this Article III. For purposes of determining the
Participant’s Vested Percentage, the Participant’s age, Vesting Service and MIP
Participation are determined as of a Determination Date. The Vested Percentage
shall be the greatest of the percentages determined under Sections 3.1(a),
(b) and (c), except the schedule under Section 3.1(b) shall not apply for
purposes of determining a Protected Participant’s Vested Percentage in his
Protected Benefit.
          (a) If the Participant has at least ten (10) years of Vesting Service,
his Vested Percentage under this Section 3.1(a) shall be determined as follows:

          Participant with at least     ten (10) years of Vesting   Vested
Service whose age is   Percentage
 
       
Less than 60
    0 %
60 but less than 61
    50 %
61 but less than 62
    60 %
62 but less than 63
    70 %
63 but less than 64
    80 %
64 but less than 65
    90 %
65 or more
    100 %

          (b) If the Participant (i) is at least age fifty-five (55) and
(ii) has at least fifteen (15) years of MIP Participation, his Vested Percentage
under this Section 3.1(b) (“Rule of 80”) shall be determined as follows:

          Sum of Participant’s full     years of age plus full   Vested years of
MIP Participation   Percentage
 
       
Less than 70
    0 %
70
    50 %
71
    55 %
72
    60 %
73
    65 %
74
    70 %
75
    75 %

10



--------------------------------------------------------------------------------



 



          Sum of Participant’s full     years of age plus full   Vested years of
MIP Participation   Percentage
76
    80 %
77
    85 %
78
    90 %
79
    95 %
80 or more
    100 %

          (c) If the Participant is (i) at least age sixty-two (62), (ii) has
completed at least twenty-five (25) years of Vesting Service and (iii) has at
least fifteen (15) years of MIP Participation, he shall have a Vested Percentage
of 100%.
     3.2 Vesting upon a Change of Control. Notwithstanding Section 3.1 above and
subject to Section 7.5, a Participant’s Vested Percentage shall be 100% upon a
Change of Control.
     3.3 Compensation Committee Discretion. Notwithstanding anything in this
Article III to the contrary, the Compensation Committee, in its sole discretion,
may increase a Participant’s Vested Percentage under Section 3.1 to any
percentage not to exceed 100%.

11



--------------------------------------------------------------------------------



 



ARTICLE IV
VESTED ACCRUED BENEFIT & RETIREMENT BENEFIT
     4.1 Definitions. The following definitions are used in this Article IV:
          (a) Eligible Earnings. “Eligible Earnings” means, for a given Plan
Year, the sum of the Participant’s (i) salary, including salary deferred under
the EDCP, and (ii) to the extent described in the table below: (A) all or a
portion of the bonus payable to the Participant under the MIP, any amounts
payable to the Participant as a substitute for or in lieu of such MIP bonus for
a Fiscal Year (but excluding any amounts paid as a substitute for or in lieu of
such MIP bonus pursuant to a severance agreement or other arrangement providing
for post-termination benefits, unless otherwise determined by the Administrative
Committee) (“MIP Bonus”) and (B) the bonus earned under the Sysco Corporation
2006 Supplemental Performance Based Bonus Plan (“Supplemental Performance
Bonus”), even if the amounts described above were earned before the individual
became a Participant.

                  Treatment of Bonuses for Purposes of Eligible Earnings Plan
Year   MIP Bonus (including any MIP Bonus deferred under the EDCP)  
Supplemental (PY)   Benefits other than Protected Benefits   Protected Benefits
  Performance Bonus
2009 PY and PYs thereafter
  Included, except for MIP Additional Bonuses, but capped at 150% of base salary
rate as of the last day of the Plan Year   Included, except for MIP Additional
Bonuses, but capped at 150% of base salary rate as of the last day of the Plan
Year   Excluded
 
           
2008 PY
  Included, except for MIP Additional Shares and MIP Additional Bonuses  
Included, except for MIP
Additional Bonuses   Excluded
 
           
2007 PY
  Included, except for MIP Additional
Shares   Included in full   Included, except for calculation of Protected
Benefit
 
           
2006 PY
  Included, except for MIP Additional Shares and MIP Additional Cash Bonuses  
Included in full   Excluded
 
           
2005 PY and prior PYs
  Included in full   Included in full   Excluded

NOTE:   The terms “MIP Additional Bonus”, “MIP Additional Shares” and “MIP
Additional Cash Bonus” shall have the meanings given to them in the MIP.

  No bonus other than those specified in the above table is included in Eligible
Earnings.

Eligible Earnings shall not include a Participant’s compensation from a company
before the date such company was acquired by Sysco or a Subsidiary.

12



--------------------------------------------------------------------------------



 



Solely for purposes of determining the salary component of Eligible Earnings
used in the determination of Ten-Year Final Average Compensation defined in
(b) below, “salary” shall mean the annual rate of the Participant’s base salary
as of his last day of employment during the applicable Plan Year.
          (b) Ten-Year Final Average Compensation. “Ten-Year Final Average
Compensation” means the monthly average of the Participant’s Eligible Earnings
for the ten (10) Plan Years (excluding those Plan Years in which the Participant
does not have any Eligible Earnings) ending immediately before or coincident
with the Calculation Date (as defined below). If the Participant does not have
ten (10) Plan Years of Eligible Earnings, the Participant’s Ten-Year Final
Average Compensation shall be based on the monthly average of Eligible Earnings
for the available Plan Years ending immediately before or coincident with the
Calculation Date. The Plan Year in which the Participant was originally hired
shall be disregarded if he was hired after the first business day of such Plan
Year. Similarly, the Plan Year in which the Calculation Date occurs shall be
disregarded if the Calculation Date occurs before the last business day of such
Plan Year. For purposes of determining a Participant’s Ten Year Final Average
Compensation, “Calculation Date” means the date on which the earlier of the
following events occurs:
               (i) the Participant becomes a Frozen Participant,
               (ii) a Change of Control occurs, unless the employee remains an
employee of the Company and a Participant for the Plan Year in which the Change
of Control occurs and the next succeeding three (3) Plan Years; or
               (iii) the earliest to occur of an Active Participant’s death,
Retirement or Vested Separation.
          (c) High-Five Average Compensation as of June 28, 2008. “High-Five
Average Compensation as of June 28, 2008” means the monthly average of the
Participant’s Eligible Earnings for the five (5) full Plan Years (which need not
be successive) that yield the highest monthly average of Eligible Earnings out
of the ten (10) full Plan Years ending June 28, 2008. If the Participant does
not have five (5) full Plan Years of Eligible Earnings, the Participant’s
High-Five Average Compensation as of June 28, 2008 shall be based on the monthly
average of Eligible Earnings for the available full Plan Years ending June 28,
2008.
          (d) Benefit Service. “Benefit Service” means service with Sysco and
its Subsidiaries for which the Participant is awarded “credited service” under
the Pension Plan for vesting purposes or would have been awarded “credited
service” under the Pension Plan for vesting purposes if the Participant was
covered under the Pension Plan; provided, however, the Compensation Committee
may, in its sole discretion, award a Participant additional Benefit Service.
Except as provided in Section 5.5, a Frozen Participant’s service after the date
his participation was frozen under Section 2.2 shall not count as Benefit
Service.
          (e) Service Factor. “Service Factor” means a fraction equal to the
Participant’s full years of Benefit Service as of any given Determination Date
(not to exceed twenty (20) years) divided by twenty (20).

13



--------------------------------------------------------------------------------



 



          (f) Offset Amount. “Offset Amount” means, as of any given
Determination Date, the sum of a Participant’s Defined Benefit Offset, Defined
Contribution Offset, Social Security Offset and the Canada/Quebec Pension Plan
Offset.
          (g) Defined Benefit Offset. “Defined Benefit Offset” refers to the
offset of the Participant’s vested accrued benefit under the (x) Program, and
any Supplemental Plan(s), as applicable; and (y) the Pension Plan, and each
other U.S. tax-qualified defined benefit plan, or Canadian registered pension
plan sponsored by Sysco or a Subsidiary (or any company for which the
Participant worked that was acquired by Sysco or a Subsidiary), each as of the
Determination Date and determined as follows:
               (i) Such a vested accrued benefit shall only reflect the benefit
derived from employer contributions.
               (ii) Each such vested accrued benefit will be adjusted in
accordance with provisions of the applicable plan to reflect an assumed benefit
commencement date of the later of (A) the Benefit Commencement Date or (B) the
date a retirement benefit is first payable to the Participant under the
applicable plan without regard to the actual election made by the Participant
under such plan. The resulting amount shall be converted to an Actuarially
Equivalent Annuity as of the assumed benefit commencement date.
               (iii) Such benefits shall include prior distributions (subject to
the limitation in item (i) and including but not limited to an in-service
withdrawal or a qualified domestic relations order distribution), increased with
interest. If the prior distribution was a lump-sum payment, interest will be
credited from the date of the lump-sum payment. If the prior distribution
consists or consisted of periodic payments, the Actuarially Equivalent
single-sum value of the stream of payments will be determined as of the date of
the first periodic payment and increased with interest from such date. Interest
on the lump-sum payment or single-sum value of periodic payments will be
credited to the assumed benefit commencement date described in (ii) above using
the interest rate used for determining Actuarial Equivalence. The resulting
amount will be converted to an Actuarial Equivalent Annuity as described in
(ii) above.
          (h) Defined Contribution Offset. “Defined Contribution Offset” refers
to the offset of an Annuity that could be provided by the Participant’s vested
account balance under the (x) 401(k) Plan, and each other U.S. tax-qualified
defined contribution plan or each Canadian tax-registered capital accumulation
plan, sponsored by Sysco or a Subsidiary (or any company for which the
Participant worked that was acquired by Sysco or a Subsidiary); and
(y) applicable Supplemental Plan(s), if any, determined as follows:
               (i) Such account balance shall only reflect the vested balance
derived from employer contributions, excluding the balance attributable to
401(k) Plan salary deferrals.
               (ii) Such account balance shall be determined as of the last day
of the month preceding the month of the Determination Date. However, if the
Participant has not met the Early Payment Criteria

14



--------------------------------------------------------------------------------



 



as of the Determination Date, this balance will be increased with interest to
the Benefit Commencement Date, using the interest rate used for determining
Actuarial Equivalence. The balance or, if applicable, balance increased with
interest, shall be converted to an Actuarially Equivalent Annuity as of the
Benefit Commencement Date.
               (iii) Such balances shall include prior distributions (subject to
the limitation in item (i) and including but not limited to an in-service
withdrawal or a qualified domestic relations order distribution), increased with
interest. Interest will be credited from the date of the lump-sum payment to the
Benefit Commencement Date, using the interest rate used for determining
Actuarial Equivalence. The resulting balance shall be converted to an
Actuarially Equivalent Annuity as of the Benefit Commencement Date.
          (i) Social Security Offset. “Social Security Offset” means, as of any
given Determination Date, the Participant’s monthly old-age benefit under the
Federal Social Security Act or any similar federal act in effect as of the
Determination Date and payable as of the later of age sixty-two (62) or the
Benefit Commencement Date (the “Social Security Benefit”), and without regard to
whether such Social Security Benefit is actually delayed, superseded, or
forfeited because of failure to apply or for any other reason. The amount of the
Social Security Benefit shall be determined based upon the pay and employment
data that may be furnished by the Company and/or the Participant concerned and
it shall be assumed that the Participant has no compensation after the
Determination Date. Any pay for periods prior to the earliest data furnished
shall be estimated by applying a salary scale discount, and the discount applied
for this purpose shall be the actual change in average wages from year to year
as determined by the Social Security Administration.
          (j) Canada/Quebec Pension Plan Offset. “Canada/Quebec Pension Plan
Offset” means, as of any given Determination Date, the Participant’s monthly
retirement benefit payable under the Canada Pension Plan or Quebec Pension Plan,
as applicable, as in effect on the Determination Date and payable as of the
later of age sixty (60) or the Benefit Commencement Date (the “Canada/Quebec
Pension Benefit”), and without regard to whether such Canada/Quebec Pension
Benefit is actually delayed, superseded, or forfeited because of failure to
apply or for any other reason. The amount of the Canada/Quebec Pension Benefit
shall be determined based upon the pay and employment data that may be furnished
by the Company and/or the Participant concerned and it shall be assumed that the
Participant has no compensation after the Determination Date. Any pay for
periods prior to the earliest data furnished shall be estimated by applying a
salary scale discount, and the discount applied for this purpose shall be the
actual change in average wages from year to year as determined for purposes of
the Canada Pension Plan or the Quebec Pension Plan, as applicable.
          (k) Participant who has paid into both the US Federal Social Security
and either the Canada Pension Plan or the Quebec Pension Plan. If a Participant
has paid into both the US Federal Social Security and either the Canada Pension
Plan or the Quebec Pension Plan, while an employee of Sysco or its Subsidiaries,
the monthly Social Security Offset will be assumed to be zero and the monthly
Canada/Quebec Pension Plan Offset will be determined to be a theoretical amount
calculated under the Canada Pension Plan or Quebec Pension Plan, as applicable,
as if the Participant had always been covered under and contributing to the
Canada Pension Plan or

15



--------------------------------------------------------------------------------



 



Quebec Pension Plan. For purposes of determining the monthly Canada/Quebec
Pension Plan Offset, the amount of the benefit shall be determined based upon
the pay and employment data that may be furnished by the Company and/or the
Participant while a Canadian Participant. Any pay for periods prior to the
earliest data furnished shall be estimated by applying a salary scale discount,
and the discount applied for this purpose shall be the actual change in average
wages from year to year as determined for purposes of the Canada Pension Plan or
the Quebec Pension Plan, as applicable. Any pay for periods prior to the
Determination Date and after the latest data furnished shall be estimated by
applying a salary scale factor, and the factor applied for this purpose shall be
the actual change in average wages from year to year as determined for purposes
of the Canada Pension Plan or the Quebec Pension Plan, as applicable. It shall
be assumed that the Participant has no compensation after the Determination
Date. For purposes of the Temporary Supplement of Section 4.7, the Participant
will be treated as a Canadian Participant, regardless of the Participant’s
status at Retirement or Vested Separation.
          (l) Benefit Limit. “Benefit Limit” means the limit in effect for the
Plan Year in which the distribution event occurs and equals USD $178,537 per
month for distribution events occurring in the Plan Year ending June 28, 2008.
For distribution events that occur in a Plan Year ending after June 28, 2008,
such monthly amount shall be adjusted in accordance with the percentage
increase, if any, in the Consumer Price Index for All Urban Consumers (“CPI-U”),
as measured from (1) June of the second Plan Year preceding the Plan Year during
which such distribution event occurred to (2) June of the Plan Year immediately
preceding the Plan Year during which such distribution event occurred.
     4.2 Minimum Vested Accrued Benefit as of June 28, 2008. An Active
Participant as of June 28, 2008 shall have a Minimum Vested Accrued Benefit as
of June 28, 2008, equal to:
          (a) In General. The Participant’s { High-Five Average Compensation as
of June 28, 2008 × 50% × Service Factor × Vested Percentage } less Offset
Amount; provided, however, the resulting amount shall not exceed the
Participant’s Vested Percentage × Benefit Limit.
          (b) For a Protected Participant. The greater of (i) the amount
determined under Section 4.2(a) above or (ii) the Protected Minimum Vested
Accrued Benefit equal to the Protected Participant’s { (High-Five Average
Compensation as of June 28, 2008 × 50%) less Offset Amount } × Service Factor ×
Vested Percentage.
The Determination Date for the elements in the benefit formulas under this
Section 4.2 shall be June 28, 2008 with the exception of the Vested Percentage
and Benefit Limit, both of which shall be determined as of the date of the
distribution event.
     4.3 Vested Accrued Benefit after June 28, 2008. An Active Participant’s
Vested Accrued Benefit as of a Determination Date after June 28, 2008 shall
equal the greater of the Participant’s benefit, if any, under Section 4.2 above,
or

16



--------------------------------------------------------------------------------



 



          (a) In General. The Participant’s { Ten-Year Final Average
Compensation × 50% × Service Factor × Vested Percentage } less Offset Amount;
provided however, the resulting amount shall not exceed the Participant’s Vested
Percentage × Benefit Limit.
          (b) For a Protected Participant. The greater of (i) the amount
determined under Section 4.3(a) above or (ii) the Protected Benefit equal to the
Protected Participant’s { (Ten-Year Final Average Compensation × 50% ) less
Offset Amount } × Service Factor × Vested Percentage.
The Determination Date for the elements in the benefit formulas under
Sections 4.3(a) and (b) above shall be the date of the distribution event.
     4.4 Retirement Benefit. A Participant’s Retirement Benefit shall equal the
Participant’s Vested Accrued Benefit determined under Section 4.3, where the
Determination Date for calculating such Vested Accrued Benefit is the
Participant’s date of Retirement or Vested Separation.
     4.5 Benefit Commencement Date.
          (a) Normal Payment Criteria. Unless a Participant satisfies the Early
Payment Criteria under Section 4.5(b), payment of the Participant’s Retirement
Benefit under Section 4.4 shall begin on the first day of the month coincident
with or next following his sixty-fifth (65th) birthday or his actual Retirement
or Vested Separation date, whichever is later, if he survives to the applicable
date.
          (b) Early Payment Criteria. If a Participant Separates from Service
before age sixty-five (65) and satisfies the Early Payment Criteria set forth
below as of his Retirement or Vested Separation date, payment of the
Participant’s Retirement Benefit under Section 4.4 shall begin on the first day
of the month coincident with or next following the Participant’s Retirement
date, if he survives to the applicable date. The “Early Payment Criteria” are as
follows:
               (i) Criteria for Early Payment of a Protected Benefit: As of his
Retirement or Vested Separation, the Participant is at least age sixty (60), has
at least 10 years of MIP Participation and has at least twenty (20) years of
Vesting Service.
               (ii) Criteria for Early Payment of a Benefit other than a
Protected Benefit: As of his Retirement or Vested Separation, the Participant
has either (1) satisfied the criteria in Section 4.5(b)(i) above or (2) is at
least age fifty-five (55) and has at least fifteen (15) years of MIP
Participation.
     4.6 Form of Payment.
          (a) Participants in the Plan as of June 28, 2008. If, as of June 28,
2008, the Participant is (i) not married, the Retirement Benefit will be paid in
the form of an Annuity; or (ii) married, the Retirement Benefit will be paid in
the form of a Joint and Survivor Annuity which is Actuarially Equivalent to the
Annuity.

17



--------------------------------------------------------------------------------



 



          (b) Participants Who First Become Eligible to Participate in the Plan
after June 28, 2008. If, as of the date a Participant first becomes eligible to
participate in this Plan the Participant is (i) not married, the Retirement
Benefit will be paid in the form of an Annuity; or (ii) married, the Retirement
Benefit will be paid in the form of a Joint and Survivor Annuity which is
Actuarially Equivalent to the Annuity.
          (c) Administrative Committee Discretion. Notwithstanding anything to
the contrary in this Section 4.6, at any time after a Participant’s Separation
from Service but prior to the date any annuity payment is made to the
Participant under this Plan, the Administrative Committee may change the form of
payment of a Participant’s Retirement Benefit between an Annuity and Joint and
Survivor Annuity based upon the marital status of such Participant as of the
date of such change, and such change shall become immediately effective,
provided that such change shall become effective only if the Annuity and Joint
and Survivor Annuity are “actuarially equivalent life annuities” within the
meaning of Section 409A.
     4.7 Temporary Supplement. A U.S. Participant who retires before age
sixty-two (62) and meets the criteria of Section 4.5(b)(i) or 4.5(b)(ii) above,
shall, in addition to his Retirement Benefit under Section 4.4, receive a
Temporary Supplement equal to such Participant’s monthly Social Security Offset.
A Canadian Participant who retires before age sixty (60) and meets the criteria
of Section 4.5(b)(i) or 4.5(b)(ii) above, shall in addition to his Retirement
Benefit under Section 4.4, be paid a Temporary Supplement equal to such
Participant’s monthly Canada/Quebec Pension Plan Offset. The Determination Date
of the monthly Social Security Offset or Canada/Quebec Pension Plan Offset, as
applicable, shall be the Participant’s date of Retirement. The Temporary
Supplement will be paid to an eligible Participant through and including the
earlier of (a) the month in which the Participant dies or (b) the month in which
the U.S. Participant attains age sixty-two (62) or the Canadian Participant
attains age sixty (60).
     4.8 Administrative Delay. Except as required under Section 4.9, payment of
the Participant’s Retirement Benefit and, if applicable, Temporary Supplement
shall begin on the Benefit Commencement Date set forth in Section 4.5 or the
first day of the month as soon as administratively practicable thereafter but in
no event later than the last day of the taxable year in which the Benefit
Commencement Date occurs, or if later within seventy-five (75) days of the
Benefit Commencement Date, unless an exception under Section 409A applies. The
aggregate amount of any delayed payments, without interest, shall be paid to the
Participant on such delayed commencement date.
     4.9 Delay of Payments under Section 409A of the Code. Notwithstanding any
provision of Sections 4.5 and 4.7 to the contrary, if the distribution of a
Retirement Benefit under Section 4.5 (and, if applicable, a Temporary Supplement
under Section 4.7) to a Participant who is a Specified Employee result from such
Participant’s Retirement or Vested Separation, such distributions shall not
commence earlier than the date that is six (6) months after the date of such
Participant’s Retirement or Vested Separation if such earlier commencement would
result in the imposition of tax under Section 409A. If distributions to a
Participant are so delayed, such distributions shall commence at the later of
(a) the first day of the month coincident with or next following the date that
is six (6)

18



--------------------------------------------------------------------------------



 



months after the Participant’s Retirement or Vested Separation date; or (b) the
Participant’s Benefit Commencement Date. If a Participant’s distributions are
delayed by reason of clause (a), above, the aggregate amount of any such delayed
payments, together with interest on such delayed payments (calculated using the
interest rate used for determining Actuarial Equivalence), shall be paid to the
Participant on such delayed commencement date.

19



--------------------------------------------------------------------------------



 



ARTICLE V
FROZEN PARTICIPATION
     5.1 In General. This Article V provides special rules that apply to a
Participant who is a Frozen Participant. To the extent that this Article V or
other provisions of the Plan do not otherwise specify, such Participant shall be
treated as any other Participant to the extent necessary to implement this
Article V.
     5.2 Participation Frozen on or after June 28, 2008. For ease of reference,
special rules applicable to a participant who becomes a Frozen Participant, as
described in Section 2.2, on or after June 28, 2008 are restated below:
          (a) Vesting Service and Age Credit. During the period of time during
which his participation is frozen, a Frozen Participant shall continue to be
awarded Vesting Service and age credit for vesting purposes under Article III
and satisfaction of the Early Payment Criteria under Section 4.5(b).
          (b) Benefit Service. A Frozen Participant’s service after the date his
participation is frozen shall not count as Benefit Service.
          (c) Ten-Year Final Average Compensation. A Frozen Participant’s
Ten-Year Final Average Compensation shall be determined as of the date his
participation is frozen and frozen as of such date.
          (d) MIP Participation. Frozen Participation shall not count as MIP
Participation, except during periods in which such Frozen Participant is a MIP
participant.
          (e) Offset Amount. No special rule applies to a Frozen Participant’s
Offset Amount. The Participant’s Offset Amount is determined as though his
participation had never been frozen.
     5.3 Frozen Participation Deemed Active Participation. Notwithstanding
anything to the contrary contained in Section 5.2, a Frozen Participant shall be
treated as if his participation had never been frozen if (a) he remains a
Company employee after his participation is frozen and subsequently becomes
eligible to participate in the Plan or (b) his participation is frozen after a
Change of Control and he dies or is terminated from the employ of the Company by
the then management within four (4) years after that Change of Control.
     5.4 Participation Frozen before June 28, 2008. The provisions of
Sections 5.2 and 5.3 shall also apply to a Participant whose participation was
frozen before June 28, 2008, except such Frozen Participant’s Vested Accrued
Benefit shall be determined using the benefit formula in effect under the Plan
as of the date his participation was frozen.

20



--------------------------------------------------------------------------------



 



ARTICLE VI
DEATH BENEFIT
     6.1 Definitions. The following definitions are used in this Article VI:
          (a) Vested Separated Participant. “Vested Separated Participant” means
a Participant entitled to a deferred Vested Accrued Benefit commencing under the
payment criteria under Section 4.5(a) and whose Benefit Commencement Date has
not occurred.
          (b) Retired Participant. “Retired Participant” means a Participant
(1) whose Benefit Commencement Date has occurred but who has not yet received
his first benefit payment or (2) who is receiving benefit payments.
     6.2 Death of Active Participant prior to Age 55. If an Active Participant
dies prior to attaining age fifty-five (55), such Participant’s spouse or other
Beneficiary shall be entitled to receive a death benefit as described below:
          (a) Amount of Death Benefit. The amount of each installment of the
annual death benefit shall equal 25% of the Participant’s Three-Year Final
Average Compensation, determined as follows:
               (i) “Three-Year Final Average Compensation” means the annual
average of the Participant’s Death Benefit Eligible Earnings for the three
(3) Plan Years (excluding those Plan Years in which the Participant does not
have any Eligible Earnings) ending immediately before or coincident with the
Participant’s date of death. Unless otherwise provided herein, the Plan Year in
which the Participant was originally hired shall be disregarded if he was hired
after the first business day of such Plan Year. Similarly, the Plan Year in
which death occurs shall be disregarded if death occurs before the last business
day of such Plan Year. If the Participant does not have three (3) Plan Years of
Death Benefit Eligible Earnings, the Participant’s Three-Year Final Average
Compensation shall be based on the annual average of Death Benefit Eligible
Earnings for the available Plan Years ending immediately before or coincident
with the Participant’s date of death. If all Plan Years have been excluded (i.e.
there are no “available” Plan Years), Three-Year Final Average Compensation
shall mean the Participant’s Death Benefit Eligible Earnings in the Plan Year in
which he was originally hired.
               (ii) “Death Benefit Eligible Earnings” shall have the same
meaning as “Eligible Earnings” (as defined in Section 4.1(a)); provided,
however, the salary component of Eligible Earnings shall mean the annual rate of
the Participant’s base salary as of his last day of employment during the
applicable Plan Year, and the cap on the MIP Bonus shall not apply.
          (b) Duration of Death Benefit. The above death benefit will be payable
annually to the Beneficiary for a period of ten (10) years certain, with the
first installment commencing on the first day of the month

21



--------------------------------------------------------------------------------



 



coincident with or next following the Participant’s death, and with each of the
nine (9) remaining installments payable on the annual anniversaries of the date
of such first payment.
          (c) Participation under this Plan and the Program. In the event that
an Active Participant also participates in the Program at the time of his death,
the Participant shall be entitled to a death benefit from this Plan, and not the
Program.
          (d) Participation under this Plan and a Supplemental Plan. In the
event that an Active Participant is participating or has participated in one or
more of the Supplemental Plan(s), the death benefit payable to such Participant
from this Plan shall be reduced as set forth on Exhibit B, attached hereto.
     6.3 Death of Active Participant after Age 55. If an Active Participant dies
after attaining age fifty-five (55), such Participant’s spouse or other
Beneficiary shall be entitled to a monthly annuity payable for life with a ten
(10) year certain period commencing on the first day of the month coincident
with or next following the Participant’s death. Such monthly annuity shall be
Actuarially Equivalent to the single sum value of the death benefit determined
as follows:
          (a) Combined Value of Death Benefit under this Plan and the Program.
               (i) If such Participant, as of his date of death, is at least age
sixty-five (65) or satisfies the Early Payment Criteria under Section 4.5(b),
the single-sum value of the death benefit payable under this Plan and the
Program shall equal the greater of the Actuarially Equivalent single-sum value
of (A) the death benefit that would be payable under Section 6.2 if the age
condition did not apply or (B) the sum of (x) the Retirement Benefit that would
have been payable to the Participant as an Annuity under Article IV assuming the
Participant retired on his date of death and (y) in the case of an Active
Participant who also participates in the Program, the Retirement Benefit (as
defined in the Program) that would have been payable to the Participant as an
Annuity pursuant to Section 4.4 of the Program assuming the Participant had
retired on his date of death (taking into account any applicable reductions set
forth under Section 4.4 of the Program).
               (ii) If such Participant does not satisfy the conditions in
6.3(a)(i) above, the combined single-sum value of the death benefit payable
under this Plan and the Program shall equal the greater of the Actuarially
Equivalent single-sum value of (A) the death benefit that would be payable under
Section 6.2 if the age condition did not apply or (B) the sum of (x) the
hypothetical immediate Annuity equal to (i) the deferred Annuity that would have
been payable to the Participant under Article IV as of the applicable Benefit
Commencement Date under Section 4.5(a) assuming the Participant had retired on
his date of death, reduced by (ii) five-ninths (5/9ths) of one percent (1%) for
each full calendar month by which the first payment of the death benefit
precedes such Benefit Commencement Date and (y) in the case of an Active
Participant who also participates in the Program, the Retirement Benefit (as
defined in the Program) that would have been payable to the Participant as an
Annuity pursuant to Section 4.4 of the Program assuming the Participant had
retired on his date of death (taking into account any applicable reductions set
forth in Section 4.4 of the Program).

22



--------------------------------------------------------------------------------



 



          (b) Allocation of Death Benefit between this Plan and the Program. If
an Active Participant also participates in the Program at the time of his death
and the resulting death benefit is determined pursuant to either
Section 6.3(a)(i)(A) or 6.3(a)(ii)(A) above, the value of such death benefit
shall be paid under this Plan and no additional benefit shall be paid under the
Program. Otherwise, the value of the death benefit determined pursuant to either
Section 6.3(a)(i)(B)(x) or 6.3(a)(ii)(B)(x), as applicable, shall be paid under
this Plan and the value of the death benefit determined pursuant to either
Section 6.3(a)(i)(B)(y) or 6.3(a)(ii)(B)(y), as applicable, shall be paid under
the Program.
          (c) Participation under this Plan and a Supplemental Plan. In the
event an Active Participant is participating or has participated in one or more
Supplemental Plan(s), the death benefit payable to such Participant from this
Plan shall be reduced as set forth on Exhibit B, attached hereto.
     6.4 Death after a Change of Control that Occurs while an Active
Participant. If a Participant is (a) an Active Participant when a Change of
Control occurs, (b) continues as an Active Participant or becomes a Vested
Separated Participant and (c) dies within four (4) years of such Change of
Control, a death benefit shall be payable to such Participant’s Beneficiary. The
death benefit shall be determined under either Section 6.2 or 6.3, as
applicable, based on such Active or Vested Separated Participant’s age as of his
date of death and modified as follows:
          (a) Three-Year Final Average Compensation under Section 6.2 shall be
determined as of the Active Participant’s date of death or Vested Separated
Participant’s date of Retirement or Vested Separation.
          (b) The Determination Date of the Article IV Retirement Benefit under
Section 6.3 shall be the Active Participant’s date of death or Vested Separated
Participant’s date of Retirement or Vested Separation.
          (c) Satisfaction of the Early Payment Criteria shall be determined as
of the Active Participant’s date of death or Vested Separated Participant’s date
of Retirement or Vested Separation.
     6.5 Death of Frozen Participant. If a Frozen Participant dies while in the
employ of Sysco or a Subsidiary prior to attaining age fifty-five (55), such
Frozen Participant’s spouse or other Beneficiary shall not be entitled to a
death benefit under this Plan. If a Frozen Participant dies while in the employ
of Sysco or a Subsidiary on or after attaining age fifty-five (55) and such
Frozen Participant has a Vested Accrued Benefit, such Frozen Participant’s
spouse or other Beneficiary shall be entitled to a monthly annuity payable for
life with a ten (10) year certain period commencing on the first day of the
month coincident with or next following the Frozen Participant’s death. Such
monthly annuity shall be Actuarially Equivalent to the single sum value of the
survivor’s benefit that would have been payable to the Participant’s spouse or
other Beneficiary if the Participant had begun receiving a hypothetical
Retirement Benefit on his date of death, determined as follows:

23



--------------------------------------------------------------------------------



 



          (a) If the Participant satisfied the Early Payment Criteria on his
date of death, the amount of such hypothetical retirement benefit shall equal
the Participant’s Vested Accrued Benefit as of his date of death, adjusted, as
applicable, to take into account the form of such Participant’s Retirement
Benefit under Section 4.6.
          (b) If the Participant did not meet the requirements of
Section 6.5(a), the amount of such hypothetical retirement benefit shall equal
the Participant’s Vested Accrued Benefit as of his date of death, reduced, for
the period by which the first payment of the death benefit precedes the date the
Participant would have attained age sixty-five (65), by 5/9ths of one percent
(1%) for each full calendar month by which the first payment of the death
benefit precedes the month in which the Participant would have attained age
sixty-five (65), adjusted, as applicable, to take into account the form of such
Participant’s Retirement Benefit under Section 4.6.
          (c) For purposes of determining the amount of the survivor’s benefit
under this Section 6.5, if a Participant’s Retirement Benefit would have been
paid in the form of a Joint and Survivor Annuity, and the Participant designated
a Beneficiary other than his spouse, his Beneficiary shall be substituted for
the Participant’s “spouse” for purposes of the conversion to a Joint and
Survivor Annuity.
     6.6 Death of Vested Separated Participant. Upon the death of a Vested
Separated Participant who was not a Frozen Participant as of his date of
Retirement or Vested Separation, such Participant’s Beneficiary shall be
entitled to a monthly annuity payable for life with a ten (10) year certain
period commencing on the first day of the month coincident with or next
following the Participant’s death. Subject to Section 6.4, such monthly annuity
shall be Actuarially Equivalent to the single-sum value of the survivor’s
benefit that would have been payable to the Participant’s spouse or other
Beneficiary if the Participant had begun receiving a hypothetical retirement
benefit on his date of death. The amount of such hypothetical retirement benefit
shall equal the Participant’s Vested Accrued Benefit as of his Retirement or
Vested Separation date, reduced, for the period by which the first payment of
the death benefit precedes the first day of the month on or after date the
Participant would have attained age sixty-five (65), by 5/9ths of one percent
(1%) for each of the first one hundred twenty (120) calendar months and
actuarially thereafter (using the assumptions for Actuarial Equivalence),
adjusted as applicable, to take into account the form of such Participant’s
Retirement Benefit under Section 4.6. For purposes of determining the amount of
the survivor’s benefit under this Section 6.6, if a Participant’s Retirement
Benefit would have been paid in the form of a Joint and Annuity, and the
Participant designated a Beneficiary other than his spouse, his Beneficiary
shall be substituted for the Participant’s “spouse” for purposes of the
conversion to the Joint and Survivor Annuity.
     6.7 Death of Retired Participant before or after Commencement of Benefits.
If a Retired Participant (a) dies before benefit payments begin and was not a
Frozen Participant at Retirement or (b) dies after benefit payments begin, any
death benefit that may be payable is a function of the form of payment
applicable to such Retired Participant (Joint and Survivor Annuity or Annuity as
provided under Section 4.6), as described below:
          (a) Joint and Survivor Annuity.

24



--------------------------------------------------------------------------------



 



               (i) Death of Participant or Spouse during Ten (10) Year Certain
Period. If either the Participant or his spouse (but not both) dies before the
first benefit payment or during the ten (10) year certain period following the
Benefit Commencement Date, the benefit amount payable during their joint lives
shall be paid to the survivor for the balance of the ten (10) year certain
period and then two-thirds (2/3) of that amount shall be paid to the survivor
for life.
               (ii) Death of Both Participant and Spouse during Ten (10) Year
Certain Period. If both the Participant and his spouse die before the first
benefit payment or during the ten (10) year certain period following the Benefit
Commencement Date, the benefit amount payable during their joint lives shall be
paid to the Participant’s Beneficiary for the balance of the ten (10) year
certain period.
               (iii) Cessation of Benefits. No further benefits are payable
after the later of (a) the deaths of the Participant and his spouse or (b) the
end of the ten (10) year certain period.
               (iv) Spouse. For purposes of this Section 6.7(a), “spouse” refers
to the Participant’s spouse whose birth date was used in the calculation of the
Joint and Survivor Annuity, even if the Participant is married to a different
individual at the time of the Participant’s death.
          (b) Annuity.
               (i) Death of Participant during Ten (10) Year Certain Period. If
the Participant dies before the first benefit payment or during the ten
(10) year certain period following the Benefit Commencement Date, the benefit
amount shall be paid to the Participant’s Beneficiary for the balance of the ten
(10) year certain period.
               (ii) Cessation of Benefits. No further benefits are payable after
the later of (a) the death of the Participant or (b) the end of the ten
(10) year certain period.
     6.8 Administrative Delay. Death benefits shall commence as of the date set
forth in this Article VI or the first day of the month as soon as
administratively practicable thereafter but in any event within ninety (90) days
of the Participant’s death. The aggregate amount of any such delayed payments,
without interest on such delayed payments, shall be paid to the Beneficiary on
such delayed commencement date.
     6.9 Beneficiary Designation for Ten (10) Year Certain Period. A Beneficiary
designation shall be effective upon receipt by the Administrative Committee of a
properly executed form which the Administrative Committee has approved for that
purpose, and shall remain in force until revoked or changed by the Participant.
The Participant may, from time to time, revoke or change any designation of
Beneficiary by filing another approved Beneficiary designation form with the
Administrative Committee.
          (a) Upon entering the Plan, each Participant shall file with the
Administrative Committee a designation of one or more Beneficiaries to whom the
death benefit provided by Sections 6.2, 6.3, 6.4, 6.5 and 6.6

25



--------------------------------------------------------------------------------



 



shall be payable. Any Beneficiary designation by a married Participant who
designates any person or entity other than the Participant’s spouse shall be
ineffective unless the Participant’s spouse has indicated consent by completing
and signing the applicable spousal consent section of the approved beneficiary
designation form.
          (b) Upon Retirement and prior to commencement of benefits under
Article IV, the Participant shall designate one or more Beneficiaries to receive
the remaining period certain payments, which designation shall be made and
modified in accordance with the procedures set forth in this Section 6.9. If the
Participant does not designate one or more Beneficiaries to receive the
remaining period certain payments, the Beneficiaries designated by the
Participant upon entering the Plan shall be the Participant’s Beneficiaries for
purposes of the remaining period certain payments. A spouse of a Participant may
not change the Beneficiaries designated by the Participant, including the
Beneficiaries to whom the remaining period certain payments may be paid.
Notwithstanding the preceding sentences of this section 6.9 (b), in the case of
a Joint and Survivor Annuity, a Beneficiary designation shall have no effect
unless the Participant and the Participant’s spouse both die during the ten
(10) year certain period and (b) if the Participant dies during the ten
(10) year certain period and the Beneficiaries designated by the Participant
have predeceased the Participant or otherwise ceased to exist, the Participant’s
surviving spouse who is receiving the survivor benefit under the Joint and
Survivor Annuity may designate the Beneficiaries to receive any remaining
guaranteed payments if the spouse should die during the ten (10) year certain
period.
          (c) If there is no valid Beneficiary designation on file with the
Administrative Committee at the time of the Participant’s death, or if all of
the Beneficiaries designated in the last Beneficiary designation have
predeceased the Participant or, in the case of an entity, otherwise ceased to
exist, the Beneficiary shall be the Participant’s spouse, if the spouse survives
the Participant, or otherwise the Participant’s estate. A Beneficiary who is an
individual shall be deemed to have predeceased the Participant if the
Beneficiary dies within thirty (30) days of the date of the Participant’s death.
If any Beneficiary survives the Participant but dies or, in the case of an
entity, otherwise ceases to exist, before receiving all payments due under this
Article VI, the balance of the payments that would have been paid to that
Beneficiary shall, unless the Participant’s designation provides otherwise, be
distributed to the deceased individual Beneficiary’s estate or, in the case of
an entity, to the Participant’s spouse, if the spouse survives the Participant,
or otherwise to the Participant’s estate.
          (d) To the extent applicable, if a Participant does not have a
Beneficiary designation under this Plan, but does have a Beneficiary designation
under the Program, the Beneficiary designation under the Program shall apply to
this Plan, unless the Participant makes a new Beneficiary designation under this
Plan pursuant to the terms and conditions described above.

26



--------------------------------------------------------------------------------



 



ARTICLE VII
PROVISIONS RELATING TO ALL BENEFITS
     7.1 Effect of this Article. The provisions of this Article shall control
over all other provisions of the Plan (including the Program).
     7.2 Termination of Employment. A Participant’s termination of employment
for any reason prior to the Participant’s vesting under Article III shall cause
the Participant and all his Beneficiaries to forfeit all interests in and under
this Plan, other than any benefit payable to such Participant’s Beneficiaries
under Article VI.
     7.3 Forfeiture for Cause.
          (a) Forfeiture on Account of Discharge. If the Administrative
Committee finds, after full consideration of the facts presented on behalf of
Sysco or a Subsidiary and a former Participant, that the Participant was
discharged by Sysco or a Subsidiary for: (i) fraud, (ii) embezzlement,
(iii) theft, (iv) commission of a felony, (v) proven dishonesty in the course of
his employment by Sysco or a Subsidiary which damaged Sysco or a Subsidiary, or
(vi) disclosing trade secrets of Sysco or a Subsidiary ((i) through
(vi) individually and collectively referred to as a “For Cause Event”), the
entire Vested Accrued Benefit of the Participant and/or his Beneficiaries shall
be forfeited.
          (b) Forfeiture after Commencement of Benefits. If the Administrative
Committee finds, after full consideration of the facts presented on behalf of
Sysco or a Subsidiary and the former Participant, that a former Participant who
has begun receiving benefits under this Plan engaged in a For Cause Event during
his employment with Sysco or a Subsidiary (even though the Participant was not
discharged from Sysco or the Subsidiary for such a For Cause Event), the former
Participant’s and/or Beneficiaries remaining benefit payments under the Plan
(including the Program) shall be forfeited.
          (c) Administrative Committee Discretion. The decision of the
Administrative Committee as to the existence of a For Cause Event shall be
final. No decision of the Administrative Committee shall affect the finality of
the discharge of the Participant by Sysco or the Subsidiary in any manner.
          (d) Special Rule for Change of Control. Notwithstanding the above, the
forfeitures created by Sections 7.3(a) and 7.3(b) above shall not apply to a
Participant or former Participant who: (i) is discharged during the Plan Year in
which a Change of Control occurs, or during the next three (3) succeeding Plan
Years following the Plan Year in which a Change of Controls occurs (the “Change
of Control Period”) or (ii) during the Change of Control Period is determined by
the Administrative Committee to have engaged in a For Cause Event, unless an
arbitrator selected to review the Administrative Committee’s findings agrees
with the Administrative Committee’s determination to apply the forfeiture. The
arbitration shall be governed by the provisions of Section 7.6(e) below.

27



--------------------------------------------------------------------------------



 



     7.4 Forfeiture for Competition. If, at the time a distribution is being
made or is to be made to a Participant, the Administrative Committee finds,
after full consideration of the facts presented on behalf of Sysco or a
Subsidiary and the Participant, that the Participant has engaged in any of the
conduct set forth in this Section 7.4, the entire benefit remaining to be paid
to the Participant and/or his Beneficiaries shall be forfeited, even though it
may have been previously vested under any portion of this Plan; provided,
however, that this Section 7.4 shall not apply to any Participant whose
termination of employment from Sysco or a Subsidiary occurs during a Change of
Control Period. A forfeiture shall occur if, at any time after his termination
of employment from Sysco or a Subsidiary and while any remaining benefit is to
be paid to the Participant and/or his Beneficiaries under this Plan, and without
written consent of Sysco’s Chief Executive Officer or General Counsel, the
Participant:
          (a) either directly or indirectly owns, operates, manages, controls,
or participates in the ownership, management, operation, or control of, or is
employed by, or is paid as a consultant or other independent contractor by, a
business which competes with any aspect of the business of Sysco or a Subsidiary
by which he was formerly employed (as the scope of Sysco’s or such Subsidiary’s
business is defined as of the date of Participant’s termination of employment)
in a trade area served by Sysco or the Subsidiary and in which the Participant
directly or indirectly represented Sysco or the Subsidiary while employed by it;
and the Participant continues to be so engaged ten (10) days after written
notice has been given to him by or on behalf of Sysco or the Subsidiary;
          (b) either directly or indirectly owns, operates, manages, controls,
or participates in the ownership, management, operation, or control of, or is
employed by, or is paid as a consultant or other independent contractor by, a
customer or supplier of Sysco or a Subsidiary by which he was formerly employed
and with whom the Participant dealt, either directly or indirectly through the
supervision of others, on behalf of Sysco or a Subsidiary by which he was
formerly employed; and the Participant continues to be so engaged ten (10) days
after written notice has been given to him by or on behalf of Sysco or the
Subsidiary;
          (c) on behalf of a business which competes with Sysco or a Subsidiary
by which he was formerly employed, directly or indirectly markets, solicits or
sells to any actual or prospective customer of Sysco or a Subsidiary by which he
was formerly employed and with whom the Participant dealt, either directly or
indirectly through the supervision of others, on behalf of Sysco or the
Subsidiary by which he was formerly employed;
          (d) on behalf of a business which competes with Sysco or a Subsidiary
by which he was formerly employed, directly or indirectly markets to, solicits
or buys from any supplier of Sysco or a Subsidiary by which he was formerly
employed and with whom the Participant dealt, either directly or indirectly
through the supervision of others, on behalf of Sysco or the Subsidiary by which
he was formerly employed;
          (e) on behalf of a business which competes with Sysco or a Subsidiary
by which he was formerly employed, directly or indirectly solicits, offers
employment to, hires or otherwise enters into a consulting relationship with any
employee of Sysco or any Subsidiary;

28



--------------------------------------------------------------------------------



 



          (f) either (i) fails to return to Sysco or the Subsidiary by which he
was formerly employed, within ten (10) days of any request issued to the
Participant, any and all trade secrets or confidential information or any
portion thereof and all materials relating thereto in his possession, or
(ii) fails to hold in confidence or reproduces, distributes, transmits, reverse
engineers, decompiles, disassembles, or transfers, directly or indirectly, in
any form, by any means, or for any purpose, any Sysco or Subsidiary trade
secrets or confidential information or any portion thereof or any materials
relating thereto; or
          (g) makes any disparaging comments or accusations detrimental to the
reputation, business, or business relationships of Sysco (as reasonably
determined by Sysco or a Subsidiary), and the Participant fails to retract such
comments or accusations within sixty (60) days after written notice demanding
such retraction has been provided to him by or on behalf of Sysco or the
Subsidiary.
     7.5 Restrictions on any Portion of Total Payments Determined to be Excess
Parachute Payments. If any payment or benefit received or to be received by a
Participant in connection with a “change of control” (as defined in Section 280G
of the Code and the Treasury Regulations thereunder) of Sysco would either
(i) result in such payment not being deductible, whether in whole or in part, by
Sysco or any Subsidiary, as a result of Section 280G of the Code, and/or
(ii) result in the Participant being subject to the excise tax imposed under
Section 4999 of the Code, then the benefits payable under the Program, and/or
any Supplemental Plan(s), as applicable, shall first be reduced until no portion
of the Total Payments is not deductible as a result of Section 280G of the Code
(and/or not subject to the excise tax under Section 4999 of the Code) or the
benefits payable under the Program, or any Supplemental Plan(s), as applicable,
are reduced to zero. If a Participant is entitled to a benefit under more than
one (1) of the plans referred to in the previous sentence, then the reduction
shall be applied first to the plan (or plans) in which the Participant is not
then actively participating as of the date of the change of control in the order
determined by the Administrative Committee in its sole discretion. If any
further reduction is necessary, the benefits payable under this Plan shall be
reduced as provided herein, and then, if necessary, the benefits payable under
the EDCP shall be reduced under the terms of that plan. The reduction in
benefits payable under this Plan, if any, shall be determined by reducing the
Vested Percentage of the Participant’s Vested Accrued Benefit. In determining
the amount of the reduction, if any, under this Plan: (a) no portion of the
Total Payments which the Participant has waived in writing prior to the date of
the payment of benefits under this Plan shall be taken into account, (b) no
portion of the Total Payments which tax counsel, selected by Sysco’s independent
auditors and reasonably acceptable to the Participant (“Tax Counsel”),
determines not to constitute a “parachute payment” within the meaning of
Section 280G(b)(2) of the Code shall be taken into account (including, without
limitation, amounts not treated as a “parachute payment” as a result of the
application of Section 280G(b)(4)(A)), (c) no portion of the Total Payments
which Tax Counsel, determines to be reasonable compensation for services
rendered within the meaning of Section 280G(b)(4)(B) of the Code will be treated
as an “excess parachute payment” in the manner provided by
Section 280G(b)(4)(B), and (d) the value of any non-cash benefit or any deferred
payment or benefit included in the Total Payments shall be determined by Sysco’s
independent auditors in accordance with Sections 280G(d)(3) and (4) of the Code.
Notwithstanding anything herein or otherwise to the contrary, the Compensation
Committee, may,

29



--------------------------------------------------------------------------------



 



within its sole discretion and pursuant to an agreement approved by the
Compensation Committee, waive application of this Section 7.5, when it
determines that specific situations warrant such action.
     7.6 Claims Procedure. Any person who believes that he or she is being
denied a benefit to which he or she is entitled under the Plan (including the
Program) (referred to hereinafter as a “Claimant”) must file a written request
for such benefit with the Administrative Committee; provided, however, that any
claim involving entitlement to, the amount of or the method or timing of payment
of a benefit affected by a Change of Control shall be governed by mandatory
arbitration under Section 7.6(e). Such written request must set forth the
Claimant’s claim and must be addressed to the Administrative Committee at the
Company’s principal office.
          (a) Initial Claims Decision. The Administrative Committee shall
generally provide written notice to the Claimant of its decision within ninety
(90) days (or forty-five (45) days for a disability-based claim) after the claim
is filed with the Administrative Committee; provided, however, that the
Administrative Committee may have up to an additional ninety (90) days (or up to
two (2) thirty (30) day periods for a disability-based claim), to decide the
claim, if the Administrative Committee determines that special circumstances
require an extension of time to decide the claim, and the Administrative
Committee advises the Claimant in writing of the need for an extension
(including an explanation of the special circumstances requiring the extension)
and the date on which it expects to decide the claim.
          (b) Appeals. A Claimant may appeal the Administrative Committee’s
decision by submitting a written request for review to the Administrative
Committee within sixty (60) days (or 180 days for a disability-based claim)
after the earlier of receiving the denial notice or after expiration of the
initial review period. Such written request must be addressed to the
Administrative Committee at the Company’s principal office. In connection with
such request, the Claimant (and his or her authorized representative, if any)
may review any pertinent documents upon which the denial was based and may
submit issues and comments in writing for consideration by the Administrative
Committee. If the Claimant’s request for review is not received within the
earlier of sixty (60) days (or 180 days for a disability-based claim) after
receipt of the denial or after expiration of the initial review period, the
denial shall be final, and the Claimant shall be barred and estopped from
challenging the Administrative Committee’s determination.
          (c) Decision Following Appeal. The Administrative Committee shall
generally make its decision on the Claimant’s appeal in writing within sixty
(60) days (or forty-five (45) days for a disability-based claim) following its
receipt of the Claimant’s request for appeal; provided, however, that the
Administrative Committee may have up to an additional sixty (60) days (or
forty-five (45) days for a disability-based claim) to decide the claim, if the
Administrative Committee determines that special circumstances require an
extension of time to decide the claim and the Administrative Committee advises
the Claimant in writing of the need for an extension (including an explanation
of the special circumstances requiring the extension) and the date on which it
expects to decide the claim. The Administrative Committee shall notify the
Claimant of its decision on the Claimant’s appeal in writing, regardless of
whether the decision is adverse.

30



--------------------------------------------------------------------------------



 



          (d) Decisions Final; Procedures Mandatory. A decision on appeal by the
Administrative Committee shall be binding and conclusive upon all persons, and
completion of the claims procedures described in this Section 7.6 shall be a
precondition to commencement of mandatory and binding arbitration set forth in
Section 7.6(e) below. Notwithstanding the preceding sentence, the Administrative
Committee may, in its sole discretion, waive the procedures described in
Sections 7.6(a) through 7.6(c) as a precondition to mandatory and binding
arbitration set forth in Section 7.6(e) below.
          (e) Mandatory and Binding Arbitration. Any dispute that in any way
relates to this Plan (including the Program), including, without limitation, any
benefit allegedly due under this Plan (including the Program) or that is the
subject of any forfeiture decision under this Plan (including the Program),
shall be submitted to mandatory and binding arbitration before the American
Arbitration Association (“AAA”), in accordance with the Employee Benefit Plan
Claims Arbitration Rules established by the AAA, at the sole and exclusive
jurisdiction of the AAA’s regional office for the State of Delaware. The
arbitrator shall be selected by permitting the Company and the Participant to
strike one name each from a panel of three names obtained from the AAA from its
panel of Employee Benefit Plan Claims Arbitrators. The person whose name is
remaining shall be the arbitrator. The arbitrator shall determine the extent of
discovery, if any, that is needed to resolve the dispute after hearing the
positions of each party regarding the need for discovery. The arbitrator shall
be bound to apply the laws of the State of Delaware to resolve any dispute
without regard for any conflict of law principles, as each Participant
acknowledges that the Company is organized under the laws of the State of
Delaware. The decision of the arbitrator shall be final and binding on both
parties.
     7.7 Compensation Committee Decisions. Notwithstanding anything in the Plan
(including the Program) to the contrary, any determination made or to be made
with respect to the benefits or rights of an Executive Officer under the Plan
(including the Program) shall not be made by the Administrative Committee but
shall instead be made by the Compensation Committee, and each provision of the
Plan (including the Program) otherwise governing such a determination shall be
interpreted and construed to substitute the Compensation Committee for the
Administrative Committee in such provision.

31



--------------------------------------------------------------------------------



 



ARTICLE VIII
ADMINISTRATION
     8.1 Administrative Committee Appointment. The Administrative Committee
shall be appointed by the Compensation Committee. Each Administrative Committee
member shall serve until his or her resignation or removal. The Compensation
Committee shall have the sole discretion to remove any one or more
Administrative Committee members and appoint one or more replacement or
additional Administrative Committee members from time to time.
     8.2 Administrative Committee Organization and Voting. The organizational
structure and voting responsibilities of the Administrative Committee shall be
as set forth in the bylaws of the Administrative Committee.
     8.3 Powers of the Administrative Committee. Except as otherwise provided in
Section 7.7, the Administrative Committee shall have the exclusive
responsibility for the general administration of this Plan (including the
Program) according to the terms and provisions of this Plan (including the
Program) and shall have all powers necessary to accomplish those purposes,
including but not by way of limitation the right, power and authority:
          (a) to make rules and regulations for the administration of this Plan
(including the Program);
          (b) to construe all terms, provisions, conditions and limitations of
this Plan (including the Program);
          (c) to correct any defect, supply any omission or reconcile any
inconsistency that may appear in this Plan (including the Program) in the manner
and to the extent it deems expedient to carry this Plan (including the Program)
into effect for the greatest benefit of all parties at interest;
          (d) subject to Section 7.3(c), to resolve all controversies relating
to the administration of this Plan (including the Program), including but not
limited to:
               (i) differences of opinion arising between the Company and a
Participant in accordance with Sections 7.6(a) through 7.6(c), except when the
difference of opinion relates to the entitlement to, the amount of or the method
or timing of payment of a benefit affected by a Change of Control, in which
event, such difference of opinion shall be decided by mandatory and binding
arbitration under Section 7.6(e); and
               (ii) any question it deems advisable to determine in order to
promote the uniform administration of this Plan (including the Program) for the
benefit of all parties at interest; and

32



--------------------------------------------------------------------------------



 



          (e) to delegate by written notice any plan administration duties of
the Administrative Committee to such individual members of the Administrative
Committee, individual employees of the Company, or groups of employees of the
Company, as the Administrative Committee determines to be necessary or advisable
to properly administer the Plan (including the Program).
     8.4 Committee Discretion. Except as otherwise provided in Section 7.7 of
this Plan (including the Program) and unless otherwise reserved to the
Compensation Committee herein, the Administrative Committee has the sole power
and authority to administer this Plan (including the Program), and any decision
made by, or action taken by, the Administrative Committee (or, as applicable,
the Compensation Committee) in good faith shall be final and binding on all
parties, subject to the provisions of Sections 7.6(a) through 7.6(c).
Notwithstanding the foregoing, Administrative Committee (or, as applicable,
Compensation Committee) decisions or actions during a Change of Control Period
are subject to mandatory and binding arbitration pursuant to Section 7.6(e).
     8.5 Reimbursement of Expenses. The Administrative Committee shall serve
without compensation for their services but shall be reimbursed by Sysco for all
expenses properly and actually incurred in the performance of their duties under
this Plan (including the Program).
     8.6 Indemnification. To the extent permitted by law, members of the Board
of Directors, members of the Compensation Committee, members of the
Administrative Committee, employees of the Company, and all agents and
representatives of the Company shall be indemnified by the Company, and saved
harmless against any claims resulting from any action or conduct relating to the
administration of the Plan (including the Program), except claims arising from
gross negligence, willful neglect or willful misconduct.

33



--------------------------------------------------------------------------------



 



ARTICLE IX
ADOPTION BY SUBSIDIARIES
     9.1 Procedure for and Status after Adoption. Any Subsidiary may, with the
approval of the Administrative Committee, adopt this Plan by appropriate action
of its board of directors. The terms of this Plan shall apply separately to each
Subsidiary adopting this Plan and its Participants in the same manner as is
expressly provided for Sysco and its Participants except that the powers of the
Board of Directors, the Compensation Committee and the Administrative Committee
under this Plan (including the Program) shall be exercised by the Board of
Directors of Sysco, Compensation Committee of the Board of Directors of Sysco or
the Administrative Committee of Sysco, as applicable. Sysco and each Subsidiary
adopting this Plan shall bear the cost of providing Plan benefits for its own
Participants. Sysco shall initially pay the costs of the Plan each Plan Year.
However, each adopting Subsidiary shall then be billed back for the actuarially
determined costs pertaining to it in accordance with the appropriate Financial
Accounting Standards Board pronouncements. It is intended that the obligation of
Sysco and each Subsidiary with respect to its Participants shall be the sole
obligation of the Company that is employing the Participant and shall not bind
any other Company.
     9.2 Termination of Participation by Adopting Subsidiary. Any Subsidiary
adopting this Plan may, by appropriate action of its board of directors,
terminate its participation in this Plan. The Administrative Committee may, in
its discretion, also terminate a Subsidiary’s participation in this Plan at any
time. The termination of the participation in this Plan by a Subsidiary shall
not, however, affect the rights of any Participant who is working or has worked
for the Subsidiary as to benefits previously accrued by the Participant under
this Plan without his consent.

34



--------------------------------------------------------------------------------



 



ARTICLE X
AMENDMENT AND/OR TERMINATION
     10.1 Amendment or Termination of the Plan. Except as otherwise provided in
this Section 10.1, the Compensation Committee may amend or terminate this Plan
(including the Program) at any time by an instrument in writing without the
consent of any adopting Company. Notwithstanding the foregoing, in no event
shall this Plan (including the Program) be terminated during the two (2) year
period following a Change of Control.
     10.2 No Retroactive Effect on Awarded Benefits.
          (a) General Rule. Absent a Participant’s prior consent, no amendment
shall affect the rights of such Participant to his Vested Accrued Benefit as of
the date of such amendment (“Minimum Vested Accrued Benefit”) or shall change
such Participant’s rights under any provision relating to a Change of Control
after a Change of Control has occurred.
          (b) Determination of Minimum Vested Accrued Benefit. For purposes of
calculating a Participant’s Minimum Vested Accrued Benefit as of the date of an
amendment:
               (i) The Determination Date for the elements in the benefit
formulas under Section 4.3 shall be the effective date of the amendment with the
exception of the Vested Percentage and Benefit Limit, both of which shall be
determined as of the date of the distribution event.
               (ii) On and after the effective date of such amendment, for
purposes of vesting under Article III and the Early Payment Criteria under
Section 4.5(b), a Participant shall continue to be awarded (1) Vesting Service
and age credit until such Participant’s termination of employment with Sysco and
its Subsidiaries and (2) years of MIP Participation until such Participant is no
longer a MIP participant.
          (c) Benefits on or after the Amendment. Notwithstanding the provisions
of this Section 10.2, the Compensation Committee retains the right at any time
(1) to change in any manner or to discontinue the death benefit provided in
Article VI, except for a period of four (4) years after a Change of Control for
those persons who at that time were covered by the death benefit, and (2) to
change in any manner the benefit under Article IV, provided such benefit is not
less than the minimum benefit under Section 10.2(b).
     10.3 Effect of Termination. Upon termination of the Plan, the following
provisions shall apply:
          (a) With respect to benefits that become payable as a result of a
distribution event on or after the effective date of the Plan’s termination, a
Participant’s: (i) Ten-Year Final Average Compensation shall be determined as of
the earlier of the Calculation Date as specified in Section 4.1(b) or the date
of the Plan’s termination, (ii) Benefit Service shall cease as of the earlier of
the date specified in Section 4.1(d) or the date of the Plan’s termination and
(iii) Three-Year Final Average Compensation under Article VI shall be determined
as of the earlier of the date specified under Section 6.2(a)(i) or the date of
the Plan’s termination.

35



--------------------------------------------------------------------------------



 



          (b) The Compensation Committee may, in its sole discretion, authorize
distributions to Participants as a result of the Plan’s termination, provided
that:
               (i) All deferred compensation arrangements sponsored by the
Company that would be aggregated with this Plan (which may include the Program)
under Section 1.409A-1(c) of the Treasury Regulations (or any corresponding
provision of succeeding law) if the Participant participated in such
arrangements are terminated;
               (ii) No distributions other than distributions that would be
payable under the terms of this Plan if the termination had not occurred are
made within twelve (12) months of the termination of this Plan;
               (iii) All distributions of benefits to be provided hereunder are
paid within twenty-four (24) months of the termination of this Plan; and
               (iv) The Company does not adopt a new deferred compensation
arrangement at any time within three (3) years following the date of the
termination of the Plan that would be aggregated with this Plan under
Section 1.409A-1(c) of the Treasury Regulations (or any corresponding provision
of succeeding law) if the Participant participated in this Plan and the new
arrangement.
          (c) Except as otherwise provided in Section 10.3(a) and 10.3(b), on
and after the effective date of the Plan’s termination, (i) the Plan shall
continue to be administered as it was prior to the Plan’s termination, (ii) all
retirement benefits accrued prior to the date of termination shall be payable
only under the conditions, at the time, and in the form then provided in this
Plan, (iii) no Participant shall be entitled to Plan benefits solely as a result
of the Plan’s termination in accordance with the provisions of this Article X,
and (iv) the forfeiture provisions of Sections 7.3 and 7.4, and the restrictions
set forth in Section 7.5 shall continue in effect.

36



--------------------------------------------------------------------------------



 



ARTICLE XI
FUNDING
     11.1 Payments Under This Plan are the Obligation of the Company. The
Company last employing a Participant shall pay the benefits due the Participants
under this Plan (including the Program); however, should it fail to do so when a
benefit is due, then, except as provided in Section 11.5 the benefit shall be
paid by the trustee of that certain trust agreement by and between the Company
and JPMorgan Chase Bank, with respect to the funding of this Plan (including the
Program). In any event, if the trust fails to pay for any reason, the Company
still remains liable for the payment of all benefits provided by this Plan
(including the Program).
     11.2 Plan May Be Funded Through Life Insurance Owned by the Company or a
Rabbi Trust. It is specifically recognized by both the Company and the
Participants that the Company may, but is not required to, purchase life
insurance so as to accumulate assets to fund the obligations of the Company
under this Plan (including the Program), and that the Company may, but is not
required to contribute any policy or policies it may purchase and any amount it
finds desirable to a trust established to accumulate assets sufficient to fund
the obligations of all of the Companies under this Plan (including the Program).
However, under all circumstances, the Participants shall have no rights to any
of those policies; and, likewise, under all circumstances, the rights of the
Participants to the assets held in the trust shall be no greater than the rights
expressed in this Plan (including the Program) and the trust agreement. Nothing
contained in the trust agreement which creates the funding trust shall
constitute a guarantee by any Company that assets of the Company transferred to
the trust shall be sufficient to pay any benefits under this Plan (including the
Program) or would place the Participant in a secured position ahead of general
creditors should the Company become insolvent or bankrupt. Any trust agreement
prepared to fund the Company’s obligations under this Plan (including the
Program) must specifically set out these principles so it is clear in that trust
agreement that the Participants in this Plan (including the Program) are only
unsecured general creditors of the Company in relation to their benefits under
this Plan (including the Program).
     11.3 Reversion of Excess Assets. Any Company may, at any time, request the
actuary, who last performed the annual actuarial valuation of the Pension Plan,
to determine the present value of the Vested Accrued Benefit assuming the Vested
Accrued Benefit to be fully vested (whether it is or not), as of the end of this
Plan (including the Program) Year coincident with or last preceding the request,
of all Participants and Beneficiaries of deceased Participants for which all
Companies are or will be obligated to make payments under this Plan (including
the Program). If the fair market value of the assets held in the trust, as
determined by the Trustee as of that same date, exceeds the total of the Vested
Accrued Benefits of all Participants and Beneficiaries under this Plan
(including the Program) by 25%, any Company may direct the trustee to return to
such Company its proportionate part of the assets which are in excess of 125% of
the Vested Accrued Benefits under this Plan (including the Program). Each
Company’s share of the excess assets shall be the Participants’ present value of
the Vested Accrued Benefit earned while in the employ of that Company as
compared to the total of the present value of the Vested Accrued Benefits earned
by all Participants under this Plan (including the Program) times the excess
assets. For this purpose, the

37



--------------------------------------------------------------------------------



 



present value of the Vested Accrued Benefits under this Plan (including the
Program) shall be calculated using the data for the preceding Plan Year brought
forward using the assumptions used to determine the actuarially determined costs
according to the appropriate Financial Accounting Standards Board
pronouncements. If there has been a Change of Control, to determine excess
assets, all contributions made prior to the Change of Control shall be
subtracted from the fair market value of the assets held in the trust as of the
determination date but before the determination is made.
     11.4 Participants Must Rely Only on General Credit of the Company. The
Company and the Participants recognize that this Plan (including the Program) is
only a general corporate commitment, and that each Participant is merely an
unsecured general creditor of the Company with respect to any of the Company’s
obligations under this Plan (including the Program), even if the Company,
pursuant to Section 11.1, establishes a rabbi trust to fund all or a part of its
obligations under this Plan (including the Program).
     11.5 Funding of Benefits for Participants Subject to Canadian Income Tax
Laws is Prohibited. No Company employing a Participant whose income is subject
to the Canadian tax laws shall be permitted to fund its obligation to that
person through any rabbi trust, fund, sinking fund, or other financial vehicle
even though under applicable law the assets held to fund the obligation are
still subject to the general creditors of the Company.

38



--------------------------------------------------------------------------------



 



ARTICLE XII
MISCELLANEOUS
     12.1 Responsibility for Distributions and Withholding of Taxes. The
Administrative Committee shall furnish information, to the Company last
employing the Participant, concerning the amount and form of distribution to any
Participant entitled to a distribution so that the Company may make or cause the
Rabbi Trust to make the distribution required. The Administrative Committee
shall also calculate the deductions from the amount of the benefit paid under
this Plan (including the Program) for any taxes required to be withheld by
federal, state, local, or foreign government and shall cause them to be
withheld.
     12.2 Limitation of Rights. Nothing in this Plan (including the Program)
shall be construed:
          (a) to give a Participant any right with respect to any benefit except
in accordance with the terms of this Plan (including the Program);
          (b) to limit in any way the right of Sysco or a Subsidiary to
terminate a Participant’s employment;
          (c) to evidence any agreement or understanding, expressed or implied,
that Sysco or a Subsidiary shall employ a Participant in any particular position
or for any particular remuneration; or
          (d) to give a Participant or any other person claiming through him any
interest or right under this Plan (including the Program) other than that of any
unsecured general creditor of the Company.
     12.3 Benefits Dependent upon Compliance with Certain Covenants. The
benefits provided to a Participant under this Plan by the Company are dependent
upon the Participant’s full compliance with the covenants set forth in
Section 7.4.
     12.4 Distributions to Incompetents or Minors. Should a Participant become
incompetent or should a Participant designate a Beneficiary who is a minor or
incompetent, the Administrative Committee is authorized to pay the funds due to
the parent of the minor or to the guardian of the minor or incompetent or
directly to the minor or to apply those funds for the benefit of the minor or
incompetent in any manner the Administrative Committee determines in its sole
discretion.
     12.5 Nonalienation of Benefits. No right or benefit provided under this
Plan (including the Program) is subject to transfer, anticipation, alienation,
sale, assignment, pledge, encumbrance or charge by the Participant, except upon
his death to a named Beneficiary as provided in this Plan (including the
Program). If any Participant or any Beneficiary becomes bankrupt or attempts to
anticipate, alienate, sell, assign, pledge, encumber or charge any right or
benefit under this Plan (including the Program), that right or benefit shall, in
the discretion of the Administrative Committee, be forfeited. In that event, the
Administrative Committee may have the Company hold or apply the right or benefit
or any part of it to the benefit of the Participant or Beneficiary, his or her
spouse,

39



--------------------------------------------------------------------------------



 



children or other dependents or any of them in any manner and in any proportion
the Administrative Committee believes to be proper in its sole and absolute
discretion, but is not required to do so.
     12.6 Reliance upon Information. The Administrative Committee shall not be
liable for any decision or action taken in good faith in connection with the
administration of this Plan (including the Program). Without limiting the
generality of the foregoing, any decision or action taken by the Administrative
Committee when it relies upon information supplied it by any officer of the
Company, the Company’s legal counsel, the Company’s actuary, the Company’s
independent accountants or other advisors in connection with the administration
of this Plan (including the Program) shall be deemed to have been taken in good
faith.
     12.7 Amendment Applicable to Active Participants Only Unless it Provides
Otherwise. No benefit which has accrued to any Participant who has died,
retired, become disabled or separated or who is a Frozen Participant prior to
the execution of an amendment shall be changed in amount or subject to any
adjustment provided in that amendment unless the amendment specifically provides
that it shall apply to those persons and it does not have the effect of reducing
those persons Vested Accrued Benefit as then fixed without their consent.
     12.8 Severability. If any term, provision, covenant or condition of this
Plan (including the Program) is held to be invalid, void or otherwise
unenforceable, the rest of this Plan (including the Program) shall remain in
full force and effect and shall in no way be affected, impaired, or invalidated.
     12.9 Notice. Any notice or filing required or permitted to be given to the
Administrative Committee or a Participant shall be sufficient if in writing and
hand delivered or sent by U.S. mail to the principal office of the Company or to
the residential mailing address of the Participant. Notice shall be deemed to be
given as of the date of hand delivery or if delivery is by mail, as of the date
shown on the postmark.
     12.10 Gender and Number. If the context requires it, words of one gender
when used in this Plan (including the Program) shall include the other genders,
and words used in the singular or plural shall include the other.
     12.11 Governing Law. This Plan (including the Program) shall be construed,
administered and governed in all respects by the laws of the State of Delaware.
Consistent with Section 7.6(e), the Participant and the Company agree that
subject to the provisions of Sections 7.6(a) through 7.6(c), the sole and
exclusive jurisdiction for any dispute under this Plan (including the Program)
shall lie with the AAA’s regional office for the State of Delaware, and the
parties hereby waive any jurisdictional or venue-related defense to conducting
arbitration at this location.
     12.12 Effective Date. The Supplemental Executive Retirement Plan was
originally effective as of July 3, 1988. This Tenth Amended and Restated Sysco
Corporation Supplemental Executive Retirement Plan is effective as of August 27,
2010.

40



--------------------------------------------------------------------------------



 



     12.13 Compliance with Section 409A. This Plan (including the Program) is
intended to comply with Section 409A of the Code in both form and operation, and
any ambiguities herein shall be interpreted, to the extent possible, in a manner
that complies with Section 409A.

41



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Sysco has executed this document on this September 17,
2010.

            SYSCO CORPORATION
      By:   /s/ Michael C. Nichols         Name:   Michael C. Nichols       
Title:   Sr. Vice President, General Counsel and
Corporate Secretary     

42



--------------------------------------------------------------------------------



 



EXHIBIT A
TO THE NINTH AMENDED AND RESTATED
SYSCO CORPORATION
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
SUPPLEMENTAL PLANS
Non-qualified defined benefit plans, other than the Program, subject to offset
under Section 4.1(g)
None
Non-qualified defined contribution plans subject to offset under Section 4.1(h)
Sysco Corporation Canadian Executive Capital Accumulation Plan

43



--------------------------------------------------------------------------------



 



EXHIBIT B
TO THE NINTH AMENDED AND RESTATED
SYSCO CORPORATION
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
DEATH BENEFIT ADJUSTMENTS
1. Non-Qualified Defined Contribution Plans Listed on Exhibit A. The following
adjustments shall be made to the death benefits payable under this Plan, in the
event the Participant is participating in one or more non-qualified defined
contribution plans listed on Exhibit A of the Plan:
     (a) Adjustment to Death Benefit Payable under Section 6.2. The death
benefit payable to a Participant’s Beneficiary pursuant to Section 6.2 shall be
reduced in recognition of the death benefit payable from the applicable
non-qualified defined contribution plan(s). The amount of the reduction shall
equal the annual benefit payable for ten (10) years certain that could be
provided on an Actuarially Equivalent basis by the account balance payable as a
death benefit under the applicable non-qualified defined contribution plan(s).
     (b) Adjustment to Death Benefit Payable under Section 6.3. If the
applicable death benefit under Section 6.3 is based on the value determined
under Section 6.3(a)(i)(A) or 6.3(a)(ii)(A), the death benefit payable to a
Participant’s Beneficiary under this Plan shall be reduced in recognition of the
death benefit payable from the applicable non-qualified defined contribution
plan(s). The amount of the reduction shall equal the monthly benefit payable for
ten years certain and life thereafter that could be provided on an Actuarially
Equivalent basis by the account balance payable as a death benefit under the
applicable non-qualified defined contribution plan(s).

44



--------------------------------------------------------------------------------



 



APPENDIX I

 



--------------------------------------------------------------------------------



 



SECOND AMENDED AND RESTATED
SYSCO CORPORATION
MIP RETIREMENT PROGRAM
Effective August 27, 2010

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                              Page          
 
          ARTICLE I  
DEFINITIONS
    2     ARTICLE II  
ELIGIBILITY & CONTINUED PARTICIPATION
    9     2.1    
Initial Eligibility
    9     2.2    
Frozen Participation
    9     2.3    
Continued Participation Following Transfer to the Plan
    9     2.4    
Benefits upon Re-Employment
    9     ARTICLE III  
VESTING
    10     3.1    
Vesting
    10     3.2    
Compensation Committee Discretion
    10     ARTICLE IV  
ACCRUED BENEFIT & RETIREMENT BENEFIT
    11     4.1    
Definitions
    11     4.2    
Accrued Benefit
    13     4.3    
Vested Accrued Benefit
    13     4.4    
Retirement Benefit
    13     4.5    
Form of Payment
    13     4.6    
Administrative Delay
    13     4.7    
Delay of Payments under Section 409A of the Code
    13     ARTICLE V  
FROZEN PARTICIPATION
    15     5.1    
In General
    15     5.2    
Frozen Participation
    15     5.3    
Frozen Participation Deemed Active Participation
    15     ARTICLE VI  
DEATH BENEFIT
    16     6.1    
Definitions
    16     6.2    
Death of Active Participant Prior to Age 55
    16     6.3    
Death of Active Participant after Age 55
    17     6.4    
Death after a Change of Control that Occurs while an Active Participant
    18     6.5    
Death of Frozen Participant
    18     6.6    
Death of Vested Terminated Participant
    18     6.7    
Death of Retired Participant before or after Commencement of Benefits
    19     6.8    
Administrative Delay
    20     6.9    
Beneficiary Designation for Ten (10) Year Certain Period
    20     ARTICLE VII  
PROVISIONS RELATING TO ALL BENEFITS
    22  

i



--------------------------------------------------------------------------------



 



                              Page          
 
          7.1    
Effect of this Article
    22     7.2    
Termination of Employment
    22     7.3    
Forfeiture for Cause
    22     7.4    
Forfeiture for Competition
    23     7.5    
Restrictions on any Portion of Total Payments Determined to be Excess Parachute
Payments
    24     7.6    
Claims Procedure
    25     7.7    
Compensation Committee Decisions
    26     ARTICLE VIII  
ADMINISTRATION
    27     8.1    
Administrative Committee Appointment
    27     8.2    
Administrative Committee Organization and Voting
    27     8.3    
Powers of the Administrative Committee
    27     8.4    
Administrative Committee Discretion
    28     8.5    
Reimbursement of Expenses
    28     8.6    
Indemnification
    28     ARTICLE IX  
ADOPTION BY SUBSIDIARIES
    29     9.1    
Procedure for and Status after Adoption
    29     9.2    
Termination of Participation by Adopting Subsidiary
    29     ARTICLE X  
AMENDMENT AND/OR TERMINATION
    30     10.1    
Amendment or Termination of this Program
    30     10.2    
No Retroactive Effect on Awarded Benefits
    30     10.3    
Effect of Termination
    30     ARTICLE XI  
FUNDING
    32     11.1    
Payments Under This Plan are the Obligation of the Company
    32     11.2    
Plan May Be Funded Through Life Insurance Owned by the Company or a Rabbi Trust
    32     11.3    
Reversion of Excess Assets
    32     11.4    
Participants Must Rely Only on General Credit of the Company
    33     11.5    
Funding of Benefits for Participants Subject to Canadian Income Tax Laws is
Prohibited
    33     ARTICLE XII  
MISCELLANEOUS
    34     12.1    
Responsibility for Distributions and Withholding of Taxes
    34     12.2    
Limitation of Rights
    34     12.3    
Benefits Dependent Upon Compliance with Certain Covenants
    34     12.4    
Distributions to Incompetents or Minors
    34     12.5    
Nonalienation of Benefits
    34     12.6    
Reliance upon Information
    35     12.7    
Amendment Applicable to Active Participants Only Unless it Provides Otherwise
    35     12.8    
Severability
    35  

ii



--------------------------------------------------------------------------------



 



                              Page          
 
          12.9    
Notice
    35     12.10    
Gender and Number
    35     12.11    
Governing Law
    35     12.12    
Effective Date
    35     12.13    
Compliance with Section 409A
    36  

iii



--------------------------------------------------------------------------------



 



SECOND AMENDED AND RESTATED
SYSCO CORPORATION
MIP RETIREMENT PROGRAM
     WHEREAS, Sysco Corporation (“Sysco”) sponsors and maintains the
Supplemental Executive Retirement Plan (the “SERP”) to provide certain highly
compensated management personnel a supplement to their retirement pay so as to
retain their loyalty and to offer a further incentive to them to maintain and
increase their standard of performance;
     WHEREAS, effective as of June 27, 2009, Sysco’s Board of Directors (the
“Board of Directors”) amended and restated the SERP to, among other things,
adopt the First Amended and Restated Sysco Corporation MIP Retirement Program
(the “Current Program”), which is attached as Appendix I to the Ninth Amended
and Restated Sysco Corporation Supplemental Executive Retirement Plan (the
“Current Plan”);
     WHEREAS, pursuant to Section 10.1 of the Current Plan, the Board of
Directors, the Compensation Committee of the Board of Directors (the
“Compensation Committee”) or their designees may amend the Current Plan
(including the Current Program) by an instrument in writing;
     WHEREAS, the Board of Directors has determined that it is in the best
interests of Sysco and its stockholders to amend and restate the Current Program
to incorporate such changes as are necessary to (i) address certain changes in
the roles and responsibilities of the Board of Directors, the Compensation
Committee and the Administrative Committee (as defined herein) with respect to,
among other things, establishing, monitoring, supervising, maintaining, amending
and terminating the employer welfare and benefit plans that are sponsored by
Sysco; and (ii) make certain changes to ease administration of the Program.
          NOW, THEREFORE, Sysco hereby adopts this Second Amended and Restated
Sysco Corporation MIP Retirement Program, effective as of August 27, 2010, as
follows:

1



--------------------------------------------------------------------------------



 



ARTICLE I
DEFINITIONS
     1.1 401(k) Plan. “401(k) Plan” means the Sysco Corporation Employees 401(k)
Plan, a defined contribution plan qualified under Section 401(a) of the Code,
any U.S. tax-qualified defined contribution plan successor thereto and any other
such plan sponsored by Sysco or a Subsidiary.
     1.2 Accrued Benefit. “Accrued Benefit” shall have the meaning set forth in
Section 4.2 of this Program.
     1.3 Active Participant. “Active Participant” means a Participant in the
employ of the Company who is not a Frozen Participant.
     1.4 Actuarial Equivalence or Actuarially Equivalent. “Actuarial
Equivalence” shall be determined on the basis of the mortality and interest rate
assumptions used in computing annuity benefits under the Pension Plan. If there
is no Pension Plan in effect at the time any such determination is made, the
actuarial assumptions to be used shall be selected by an actuarial firm chosen
by the Administrative Committee. Such actuarial firm shall select such actuarial
assumptions as would be appropriate for the Pension Plan if the Pension Plan had
remained in existence with its last participant census. “Actuarially Equivalent”
means equality in value of the aggregate amounts expected to be received under
different forms of payment based on the mortality and interest rate assumptions
specified for purposes of Actuarial Equivalence.
     1.5 Administrative Committee. “Administrative Committee” means the
committee administering the Plan (including this Program).
     1.6 Affiliate. “Affiliate” means any entity with respect to which Sysco
beneficially owns, directly or indirectly, at least 50% of the total voting
power of the interests of such entity and at least 50% of the total value of the
interests of such entity.
     1.7 Annual Compensation Limit. “Annual Compensation Limit” shall have the
meaning set forth in Section 4.1(a) of this Program.
     1.8 Annuity. “Annuity” means a monthly annuity for the life of the
Participant with a ten (10) year certain period. Except as provided in
Section 4.5 of this Program, a Participant’s Vested Accrued Benefit and
Retirement Benefit are expressed in the form of an Annuity.
     1.9 Beneficiary. “Beneficiary” means a person or entity designated by the
Participant under the terms of this Program to receive any amounts distributed
under this Program upon the death of the Participant.

2



--------------------------------------------------------------------------------



 



     1.10 Benefit Commencement Date. “Benefit Commencement Date” means the first
date the Participant’s benefits are payable under Section 4.1(d) of this
Program, without regard to any delay under either Section 4.6 or Section 4.7 of
this Program.
     1.11 Board of Directors. “Board of Directors” means the Board of Directors
of Sysco.
     1.12 Change of Control. “Change of Control” means the occurrence of one or
more of the following events:
          (a) The acquisition by any individual, entity or group (within the
meaning of Section 13(d)(3) or 14(d)(2) of the Securities Act) (a “Person”) of
beneficial ownership (within the meaning of Rule 13d-3 promulgated under the
Securities Act) of 20% or more of either (i) the then-outstanding shares of
Sysco common stock (the “Outstanding Sysco Common Stock”) or (ii) the combined
voting power of the then-outstanding voting securities of Sysco entitled to vote
generally in the election of directors (the “Outstanding Sysco Voting
Securities”); provided, however, that the following acquisitions shall not
constitute a Change of Control: (1) any acquisition directly from Sysco, (2) any
acquisition by Sysco, (3) any acquisition by any employee benefit plan (or
related trust) sponsored or maintained by Sysco or any Affiliate, or (4) any
acquisition by any corporation pursuant to a transaction that complies with
Sections (c)(i), (c)(ii) and (c)(iii), below;
          (b) Individuals who, as of July 1, 2010, constitute the Board of
Directors (the “Incumbent Board”) cease for any reason to constitute at least a
majority of the Board of Directors; provided, however, that any individual
becoming a director subsequent to July 1, 2010 whose election, or nomination for
election by Sysco’s stockholders, was approved by a vote of at least a majority
of the directors then comprising the Incumbent Board shall be considered as
though such individual were a member of the Incumbent Board, but excluding, for
this purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board of Directors;
          (c) Consummation of a reorganization, merger, statutory share exchange
or consolidation or similar corporate transaction involving Sysco or any of its
Affiliates, a sale or other disposition of all or substantially all of the
assets of Sysco, or the acquisition of assets or stock of another entity by
Sysco or any of its Affiliates (each, a “Business Combination”), in each case
unless, following such Business Combination, (i) all or substantially all of the
individuals and entities that were the beneficial owners of the Outstanding
Sysco Common Stock and the Outstanding Sysco Voting Securities immediately prior
to such Business Combination beneficially own, directly or indirectly, more than
60% of the then-outstanding shares of common stock and the combined voting power
of the then-outstanding voting securities entitled to vote generally in the
election of directors, as the case may be, of the corporation resulting from
such Business Combination (including, without limitation, a corporation that, as
a result of such transaction, owns Sysco or all or substantially all of Sysco’s
assets either directly or through one or more subsidiaries) in substantially the
same proportions as their ownership immediately prior to such Business

3



--------------------------------------------------------------------------------



 



Combination of the Outstanding Sysco Common Stock and the Outstanding Sysco
Voting Securities, as the case may be, (ii) no Person (excluding any corporation
resulting from such Business Combination or any employee benefit plan (or
related trust) of Sysco or such corporation resulting from such Business
Combination) beneficially owns, directly or indirectly, 20% or more of,
respectively, the then-outstanding shares of common stock of the corporation
resulting from such Business Combination or the combined voting power of the
then-outstanding voting securities of such corporation, except to the extent
that such ownership existed prior to the Business Combination, and (iii) at
least a majority of the members of the board of directors of the corporation
resulting from such Business Combination were members of the Incumbent Board at
the time of the execution of the initial agreement or of the action of the Board
of Directors providing for such Business Combination; or
          (d) Approval by the stockholders of Sysco of a complete liquidation or
dissolution of Sysco.
     1.13 Change of Control Period. “Change of Control Period” shall have the
meaning set forth in Section 7.3(d) of this Program.
     1.14 Code. “Code” means the Internal Revenue Code of 1986, as amended from
time to time.
     1.15 Company. “Company” means Sysco and any Subsidiary other than a
Non-Participating Subsidiary.
     1.16 Compensation. “Compensation” shall have the meaning set forth in
Section 4.1(b) of this Program.
     1.17 Compensation Committee. “Compensation Committee” means the
Compensation Committee of the Board of Directors.
     1.18 Death Benefit Eligible Earnings. “Death Benefit Eligible Earnings”
shall have the meaning set forth in Section 6.1(a) of this Program.
     1.19 Deferred Retirement Benefit. “Deferred Retirement Benefit” shall have
the meaning set forth in Section 4.1(c) of this Program.
     1.20 Determination Date. “Determination Date” means the date as of which a
Participant’s Vested Accrued Benefit is calculated. The Determination Date for
determining a Participant’s Retirement Benefit under Article IV of this Program
shall be the date of the Participant’s Retirement or Vested Separation from
Sysco and its Subsidiaries.
     1.21 EDCP. “EDCP” means the Sysco Corporation Executive Deferred
Compensation Plan, as it may be amended from time to time, and any successor
plan thereto.

4



--------------------------------------------------------------------------------



 



     1.22 Eligible Earnings. “Eligible Earnings” shall have the meaning set
forth in Section 4.1(c) of this Program.
     1.23 ERISA. “ERISA” means the Employee Retirement Income Security Act of
1974, as amended.
     1.24 Executive Officer. “Executive Officer” means each of Sysco’s Chief
Executive Officer, Chief Operating Officer, Chief Financial Officer, President,
Executive Vice Presidents, Senior Vice Presidents or any other officers
designated as “officers” for purposes of Section 16 of the Securities Act.
     1.25 For Cause Event. “For Cause Event” shall have the meaning set forth in
Section 7.3(a) of this Program.
     1.26 Frozen Participant. “Frozen Participant” shall have the meaning set
forth in Section 2.2 of this Program.
     1.27 Joint and Survivor Annuity. “Joint and Survivor Annuity” means a joint
and two-thirds survivor monthly annuity with a ten (10) year certain period that
is the Actuarial Equivalent of an Annuity. This annuity is payable during the
joint lives of the Participant and his spouse, and a monthly annuity shall
continue for the life of the survivor in an amount equal to two-thirds of the
monthly amount provided during their joint lives. Notwithstanding the above,
during the ten (10) year certain period, there shall be no reduction in the
amount of such payment regardless of the death of either or both the Participant
and his spouse.
     1.28 Management Incentive Plan or MIP. “Management Incentive Plan” or “MIP”
means the Sysco Corporation 2005 Management Incentive Plan, as amended and
restated, and the Sysco Corporation 2009 Management Incentive Plan, as each may
be amended from time to time, and any successor plans thereto.
     1.29 Minimum Vested Accrued Benefit. “Minimum Vested Accrued Benefit” shall
have the meaning set forth in Section 10.2(a) of this Program.
     1.30 MIP Bonus. “MIP Bonus” means all or a portion of the bonus payable to
the Participant under the MIP, other than MIP Additional Bonuses (as defined in
the MIP), or any amounts payable to the Participant as a substitute for or in
lieu of such Participant’s MIP bonus for a fiscal year (but excluding any
amounts paid as a substitute for or in lieu of such MIP bonus pursuant to a
severance agreement or other arrangement providing for post-termination
benefits, unless otherwise determined by the Compensation Committee).
     1.31 Non-Participating Subsidiary. “Non-Participating Subsidiary” means a
Subsidiary that has not adopted this Program pursuant to Article IX of this
Program.
     1.32 Normal Retirement Date. “Normal Retirement Date” shall have the
meaning set forth in Section 4.1(e) of this Program.

5



--------------------------------------------------------------------------------



 



     1.33 Participant. “Participant” means an employee of a Company who is
eligible for and is participating in this Program and any other current or
former employee of Sysco and its Subsidiaries who is entitled to a benefit under
this Program. Unless otherwise specified herein, references to a Participant or
Participants shall include both Active Participants and Frozen Participants.
     1.34 Pension Plan. “Pension Plan” means the Sysco Corporation Retirement
Plan, a defined benefit plan qualified under Section 401(a) of the Code, and any
U.S. tax-qualified defined benefit pension plan successor thereto.
     1.35 Plan. “Plan” means the Ninth Amended and Restated Sysco Corporation
Supplemental Executive Retirement Plan, as it may be amended from time to time.
Unless otherwise specified herein, references herein to the Plan shall refer to
the Supplemental Executive Retirement Plan only and not this Program.
     1.36 Plan Year. “Plan Year” means the period that coincides with the fiscal
year of Sysco. Sysco has a 52/53 week fiscal year beginning on the Sunday next
following the Saturday closest to June 30th of each calendar year.
     1.37 Program. “Program” means this Second Amended and Restated Sysco
Corporation MIP Retirement Program, which constitutes Appendix I to the Tenth
Amended and Restated Sysco Corporation Supplemental Executive Retirement Plan,
as it may be amended from time to time.
     1.38 Retired Participant. “Retired Participant” shall have the meaning set
forth in Section 6.1(b) of this Program.
     1.39 Retirement. “Retirement” shall have the meaning set forth in
Section 4.1(f) of this Program.
     1.40 Retirement Benefit. “Retirement Benefit” shall have the meaning set
forth in Section 4.1(g) of this Program.
     1.41 Section 125 Cafeteria Plan. “Section 125 Cafeteria Plan” means the
Sysco Corporation Pretax Premium and Reimbursement Account Plan, a “cafeteria
plan” qualified under Section 125 of the Code, any successor plan thereto and
any other such plan maintained by Sysco or a Subsidiary.
     1.42 Section 409A. “Section 409A” means Section 409A of the Code and any
guidance promulgated thereunder.
     1.43 Securities Act. “Securities Act” means the Securities Exchange Act of
1934, as amended from time to time.
     1.44 Separation from Service. “Separation from Service” means a “separation
from service” within the meaning of Section 409A. A Participant shall have
experienced a “separation from service” as a result of a

6



--------------------------------------------------------------------------------



 



termination of employment if the level of bona fide services performed by the
Participant for Sysco or a Subsidiary decreases to a level equal to twenty-five
percent (25%) or less of the average level of services performed by the
Participant during the immediately preceding thirty-six (36) month period,
taking into account any periods of performance excluded by Section 409A.
     1.45 Specified Employee. “Specified Employee” means a “specified employee”
as defined in Section 409A (a)(2)(B)(i) of the Code. By way of clarification, a
“specified employee” means a “key employee” (as defined in Section 416(i) of the
Code, disregarding Section 416(i)(5) of the Code) of the Company. A Participant
shall be treated as a key employee if he meets the requirements of
Section 416(i)(1)(A)(i), (ii), or (iii) of the Code (applied in accordance with
the Treasury Regulations thereunder and disregarding Section 416(i)(5) of the
Code) at any time during the twelve (12) month period ending on an
Identification Date (as defined below). If a Participant is a key employee as of
an Identification Date, he shall be treated as a Specified Employee for the
twelve (12) month period beginning on the first day of the fourth month
following such Identification Date. For purposes of any “Specified Employee”
determination hereunder, the “Identification Date” shall mean December 31. The
Compensation Committee may in its discretion amend the Plan to change the
Identification Date, provided that any change to the Plan’s Identification Date
shall not take effect for at least twelve (12) months after the date of the Plan
amendment authorizing such change.
     1.46 Subsidiary. “Subsidiary” means (a) any corporation which is a member
of a “controlled group of corporations” which includes Sysco, as defined in
Section 414(b) of the Code, (b) any trade or business under “common control”
with Sysco, as defined in Section 414(c) of the Code, (c) any organization which
is a member of an “affiliated service group” which includes Sysco, as defined in
Section 414(m) of the Code, (d) any other entity required to be aggregated with
Sysco pursuant to Section 414(o) of the Code, and (e) any other organization or
employment location designated as a “Subsidiary” by resolution of the Board of
Directors.
     1.47 Supplemental Plan(s). “Supplemental Plan(s)” means those non-qualified
deferred compensation arrangements sponsored by Sysco or any Subsidiary (or any
company for which the Participant worked that was acquired by Sysco or a
Subsidiary) other than the Plan and approved by the Compensation Committee or
the Administrative Committee. All such plans shall be listed on Exhibit A,
attached hereto.
     1.48 Sysco. “Sysco” means Sysco Corporation, the sponsor of the Plan
(including this Program).
     1.49 Three-Year Final Average Compensation. “Three-Year Final Average
Compensation” shall have the meaning set forth in Section 6.1(c) of this
Program.
     1.50 Total Payments. “Total Payments” means all payments or benefits
received or to be received by a Participant in connection with a “change of
control” (within the meaning of Section 280G of the Code) of Sysco under the
terms of this Program, the Plan, and Supplemental Plan(s) or the EDCP, and in
connection with a change of control of Sysco under the terms of any stock option
plan or any other plan, arrangement or agreement with the

7



--------------------------------------------------------------------------------



 



Company, its successors, any person whose actions result in a change of control
or any person affiliated with the Company or who as a result of the completion
of transactions causing a change of control become affiliated with the Company
within the meaning of Section 1504 of the Code, taken collectively.
     1.51 Vested Accrued Benefit. “Vested Accrued Benefit” shall have the
meaning set forth in Section 4.3 of this Program.
     1.52 Vested Percentage. “Vested Percentage” shall mean the Participant’s
vested percentage determined in accordance with Article III of this Program.
     1.53 Vested Separated Participant. “Vested Separated Participant” shall
have the meaning set forth in Section 6.1(d) of this Program.
     1.54 Vested Separation. “Vested Separation” shall have the meaning set
forth in Section 4.1(h) of this Program.
     1.55 Vesting Service. “Vesting Service” means service with Sysco and its
Subsidiaries (including pre-acquisition service) for which a Participant is
awarded “credited service” under the Pension Plan for vesting purposes or would
have been awarded credited service under the Pension Plan for vesting purposes
if the Participant were covered under the Pension Plan.

8



--------------------------------------------------------------------------------



 



ARTICLE II
ELIGIBILITY & CONTINUED PARTICIPATION
     2.1 Initial Eligibility. Those individuals who first become MIP
participants after June 28, 2008, and who are not otherwise eligible to
participate in the Plan, shall be eligible to participate in this Program;
provided however, that an otherwise eligible MIP participant shall not
participate in this Program if (a) the Subsidiary employing such Participant is
a Non-Participating Subsidiary; and/or (b) either the Compensation Committee,
Sysco’s Chief Executive Officer or Sysco’s Chief Operating Officer, in its/his
sole discretion, otherwise excludes such MIP participant from participating in
this Program. If an otherwise eligible MIP participant was excluded from
participation in this Program by reason of clause (b), above, and subsequently
becomes a Participant in this Program by action of either the Compensation
Committee, Sysco’s Chief Executive Officer or Sysco’s Chief Operating Officer,
the period over which such Participant shall accrue benefits and the
Participant’s Compensation (as defined in Section 4.1(a)) under this Program for
such period, shall be determined in the sole discretion of either the
Compensation Committee, Sysco’s Chief Executive Officer or Sysco’s Chief
Operating Officer.
     2.2 Frozen Participation. An Active Participant shall have his
participation frozen (a “Frozen Participant”) as of the earliest of the date
(i) he ceases to be a MIP participant, (ii) he transfers from the Company to a
Non-Participating Subsidiary; or (iii) unless otherwise determined by the
Administrative Committee, his income from Sysco or a Subsidiary becomes subject
to foreign tax laws. Article V of this Program sets forth special rules that
apply to Frozen Participants.
     2.3 Continued Participation Following Transfer to the Plan. If an Active
Participant subsequently becomes a participant in the Plan, such Participant
shall continue to accrue benefits subject to the terms of this Program.
     2.4 Benefits upon Re-Employment. If a Retired or Vested Separated
Participant is subsequently re-employed by Sysco or an Affiliate, the
re-employed Participant’s status shall remain that of a Retired or Vested
Separated Participant for all purposes under this Program and distributions to
such Participant shall commence as provided under Section 4.4 without regard to
his re-employment or, in the case of a Retired or Vested Separated Participant
who is receiving distributions from this Program as of his re-employment date,
such payments shall continue unchanged during his period of re-employment. The
re-employed Participant’s status shall remain that of a Retired or Vested
Separated Participant for all purposes under this Program and, except as
otherwise determined by the Compensation Committee, such Participant shall
accrue no additional benefits following re-employment.

9



--------------------------------------------------------------------------------



 



ARTICLE III
VESTING
     3.1 Vesting. A Participant, while employed by Sysco or a Subsidiary, shall
become 100% vested in his Accrued Benefit on the earliest to occur of:
          (a) the first date that the Participant is at least age fifty-five
(55) and has at least ten (10) years of Vesting Service;
          (b) the date that the Participant reaches age sixty-five (65); or
          (c) subject to Section 7.5 of this Program, upon a Change of Control.
     3.2 Compensation Committee Discretion. Notwithstanding Section 3.1 above,
the Compensation Committee, in its sole discretion, may grant a Participant
vesting in his Accrued Benefit at any percentage not to exceed 100%.

10



--------------------------------------------------------------------------------



 



ARTICLE IV
ACCRUED BENEFIT & RETIREMENT BENEFIT
     4.1 Definitions. The following definitions are used in this Article IV:
          (a) Annual Compensation Limit. “Annual Compensation Limit” means the
annual compensation limit under Section 401(a)(17) of the Code and as described
under Sections 1.06(d) and (e) of the Pension Plan.
          (b) Compensation. “Compensation” means the following:
          (i) For a calendar year prior to the calendar year in which a
Participant first becomes a MIP participant, the Participant’s “eligible
earnings,” as such term is defined in the Pension Plan without regard to the
Annual Compensation Limit.
          (ii) For a calendar year during which the Participant is, at any time,
a MIP participant, the sum of the Participant’s:
                    (A) base salary actually paid to the Participant during such
calendar year, and including any base salary deferred under any of the
following: (x) the 401(k) Plan, (y) the Section 125 Cafeteria Plan, and (z) the
EDCP; and
                    (B) the MIP Bonus earned by the Participant with respect to
the fiscal year of Sysco ending in any such calendar year, without regard to
whether or not such MIP Bonus was deferred under the EDCP; provided, however,
the amount of the MIP Bonus included as Compensation for any calendar year shall
not exceed 150% of the Participant’s rate of base salary in effect on the last
day of the fiscal year for which such MIP Bonus is payable.
          (iii) Notwithstanding the foregoing, Compensation shall be
disregarded, as applicable, for periods:
               (A) prior to July 2, 1989;
               (B) prior to the Participant’s first date of hire by Sysco or its
Subsidiaries or, if later, the date of acquisition by Sysco of a Subsidiary for
which the Participant then worked;

11



--------------------------------------------------------------------------------



 



               (C) during which a Participant is a Frozen Participant, except as
provided in Section 5.3;
               (D) for which Vesting Service is forfeited under the Pension Plan
following a period of severance; and
               (E) in the case of an otherwise eligible MIP participant who was
previously excluded from participation in this Program by reason of
Section 2.1(b) of this Program, during such periods as either the Compensation
Committee, Sysco’s Chief Executive Officer or Sysco’s Chief Operating Officer
shall determine in its/his sole discretion.
               (F) unless otherwise determined by the Administrative Committee,
during which a Participant’s income from Sysco or a Subsidiary was subject to
foreign tax laws. Notwithstanding the foregoing, a Participant’s Compensation
shall be excluded for periods during which his income from Sysco or a Subsidiary
was subject to Canadian tax laws.
          (c) Eligible Earnings. “Eligible Earnings” means the aggregate of the
excess of a Participant’s Compensation for each calendar year during the period
such Participant is accruing benefits under this Program over the Annual
Compensation Limit with respect to each such calendar year; provided, however,
such Annual Compensation Limit shall be ignored for periods during which the
Participant did not accrue benefits under the Pension Plan and provided,
further, the Annual Compensation Limit shall be prorated for any short plan year
under the Pension Plan.
          (d) Benefit Commencement Date. “Benefit Commencement Date” means the
first day of the month coinciding with or next following the date determined as
follows: (i) if the Participant has at least ten (10) years of Vesting Service
as of the Participant’s actual Retirement or Vested Separation date, the later
of age fifty-five (55) or the Participant’s actual Retirement or Vested
Separation date; or (ii) the later of age sixty-five (65) or the Participant’s
actual Retirement or Vested Separation date. If a Participant’s Benefit
Commencement Date is other than the first day of the month coinciding with or
next following the Participant’s actual Retirement or Vested Separation date
such Participant’s Retirement Benefit shall be referred to herein as a “Deferred
Retirement Benefit.”
          (e) Normal Retirement Date. “Normal Retirement Date” means the first
day of the month coincident with or next following the Participant’s sixty-fifth
(65th) birthday or actual Retirement date, whichever is later.
          (f) Retirement. “Retirement” means the Participant’s Separation from
Service from Sysco or its Subsidiaries other than for death, provided that at
the time of such Separation from Service, the Participant is (i) at least age
fifty-five (55) and has at least ten (10) years of Vesting Service; or (ii) at
least age sixty-five (65).

12



--------------------------------------------------------------------------------



 



          (g) Retirement Benefit. “Retirement Benefit” means the benefit paid to
a Participant, at the time(s) and in the amount determined under this
Article IV, as a result of a Participant’s Retirement or Vested Separation.
          (h) Vested Separation. “Vested Separation” means the Participant’s
Separation from Service from Sysco or its Subsidiaries, other than upon
Retirement or death, if, at the time of the Participant’s Separation from
Service the Participant has a Vested Accrued Benefit.
     4.2 Accrued Benefit. “Accrued Benefit” means, as of any Determination Date,
a monthly benefit payable as of the Participant’s Normal Retirement Date equal
to (a) one and one-half percent (1.5%) times the Participant’s Eligible
Earnings, divided by (b) twelve (12).
     4.3 Vested Accrued Benefit. “Vested Accrued Benefit” means, as of any
Determination Date, the Participant’s Vested Percentage multiplied by his
Accrued Benefit.
     4.4 Retirement Benefit. A Participant shall be entitled to his Vested
Accrued Benefit commencing on his Benefit Commencement Date; provided, however,
the Vested Accrued Benefit will be reduced by 5/9ths of one percent (1%) for
each of the first sixty (60) calendar months and 5/18ths of one percent (1%) for
each of the next sixty (60) calendar months by which the Benefit Commencement
Date precedes the Participant’s Normal Retirement Date.
     4.5 Form of Payment. If, at the time a Participant first becomes eligible
to participate in this Program, the Participant is: (i) not married, the
Retirement Benefit will be paid in the form of an Annuity; or (ii) married, the
Retirement Benefit will be paid in the form of a Joint and Survivor Annuity
which is Actuarially Equivalent to the Annuity. Notwithstanding the foregoing,
at any time after a Participant’s Separation from Service but prior to the time
any annuity payment has been made to the Participant under this Program, the
Administrative Committee may change the form of payment of a Participant’s
Retirement Benefit between an Annuity and a Joint and Survivor Annuity based
upon the marital status of such Participant as the date of such change, and such
change shall become immediately effective; provided that such change shall
become effective only if the Annuity and Joint and Survivor Annuity are
“actuarially equivalent life annuities” within the meaning of Section 409A.
     4.6 Administrative Delay. Except as required under Section 4.7, payment of
the Participant’s Retirement Benefit shall begin on the Benefit Commencement
Date set forth in Section 4.5 or the first day of the month as soon as
administratively practicable thereafter but in no event later than the last day
of the taxable year in which the Benefit Commencement Date occurs, or if later
within two and one-half (21/2) months of the Benefit Commencement Date, unless
an exception under Section 409A applies. The aggregate amount of any delayed
payments, without interest, shall be paid to the Participant on such delayed
commencement date.
     4.7 Delay of Payments under Section 409A of the Code. Notwithstanding the
above, the distribution of a Retirement Benefit under Section 4.4 above to a
Participant who is a Specified Employee shall not commence

13



--------------------------------------------------------------------------------



 



earlier than the date that is six (6) months after the date of such
Participant’s Retirement or Vested Separation if such earlier commencement would
result in the imposition of the excise tax under Section 409A. If distributions
to a Participant are so delayed, such distributions shall commence at the later
of (a) the first day of the month coincident with or next following the date
that is six (6) months after the Participant’s Retirement or Vested Separation;
or (b) the Participant’s Benefit Commencement Date. If a Participant’s
distributions are delayed by reason of clause (a), above, the aggregate amount
of any such delayed payments, together with interest on such delayed payments
(calculated using the interest rate used for determining Actuarial Equivalence),
shall be paid to the Participant on such delayed commencement date.

14



--------------------------------------------------------------------------------



 



ARTICLE V
FROZEN PARTICIPATION
     5.1 In General. This Article V provides special rules that apply to a
Participant who is a Frozen Participant. To the extent that this Article V or
other provisions of this Program do not otherwise specify, such Participant
shall be treated as any other Participant to the extent necessary to implement
this Article V.
     5.2 Frozen Participation.
          (a) Vesting Service and Age Credit. During the period of time during
which his participation is frozen, a Frozen Participant shall continue to be
awarded Vesting Service and age credit.
          (b) Eligible Earnings. Except as provided in Section 5.3 below, a
Participant’s Compensation during the period that such Participant is a Frozen
Participant shall not be included in the calculation of such Participant’s
Eligible Earnings.
     5.3 Frozen Participation Deemed Active Participation. Except as otherwise
provided in this Section 5.3, for all purposes of this Program, a Frozen
Participant shall be treated as if his participation had never been frozen if:
(a) he remains an employee of Sysco or its Subsidiaries after his participation
is frozen and subsequently becomes an Active Participant in this Program, or
(b) his participation is frozen after a Change of Control and he dies or is
terminated from the employ of Sysco or its Subsidiaries by the then management
within four (4) years after that Change of Control. Notwithstanding the
foregoing, unless otherwise determined by the Administrative Committee in its
sole discretion, this Section 5.3 shall not apply to a Frozen Participant whose
participation was frozen by reason of his income from Sysco or a Subsidiary
becoming subject to foreign tax laws.

15



--------------------------------------------------------------------------------



 



ARTICLE VI
DEATH BENEFIT
     6.1 Definitions. The following definitions are used in this Article VI:
          (a) Death Benefit Eligible Earnings. “Death Benefit Eligible Earnings”
for a Plan Year shall mean the sum of (i) the annual rate of the Participant’s
base salary as of his last day of employment during the applicable Plan Year,
and (ii) the cash bonus earned by the Participant under the MIP, other than MIP
Additional Bonuses (as defined in the MIP), with respect to such Plan Year,
without regard to whether or not such MIP bonus was deferred under the EDCP.
          (b) Retired Participant. “Retired Participant” means a Participant
(i) whose Benefit Commencement Date has occurred but who has not yet received
his first benefit payment hereunder or (ii) who is receiving benefit payments
hereunder.
          (c) Three-Year Final Average Compensation. “Three-Year Final Average
Compensation” means the annual average of the Participant’s Death Benefit
Eligible Earnings for the three (3) Plan Years (excluding those Plan Years in
which the Participant does not have any Death Benefit Eligible Earnings) ending
immediately before or coincident with the Participant’s date of death. Unless
otherwise provided herein, the Plan Year in which the Participant was originally
hired shall be disregarded if he was hired after the first business day of such
Plan Year. Similarly, the Plan Year in which death occurs shall be disregarded
if death occurs before the last business day of such Plan Year. If the
Participant does not have three (3) Plan Years of Death Benefit Eligible
Earnings, the Participant’s Three-Year Final Average Compensation shall be based
on the annual average of Death Benefit Eligible Earnings for the available Plan
Years ending immediately before or coincident with the Participant’s date of
death. If all Plan Years have been excluded (i.e. there are no “available” Plan
Years), Three-Year Final Average Compensation shall mean the Participant’s Death
Benefit Eligible Earnings in the Plan Year in which he was originally hired.
          (d) Vested Separated Participant. “Vested Separated Participant” means
a Participant who is entitled to a Deferred Retirement Benefit and whose Benefit
Commencement Date has not occurred.
     6.2 Death of Active Participant Prior to Age 55. Except as otherwise
provided in this Section 6.2, if an Active Participant dies prior to attaining
age fifty-five (55), such Participant’s spouse or other Beneficiary shall be
entitled to receive an annual death benefit for a period of ten (10) years with
the first installment commencing on the first day of the month coincident with
or next following the Participant’s death. Each of the remaining nine (9)
installments shall be payable on the annual anniversary of the date of such
first payment. The amount of each installment of the annual death benefit shall
equal twenty-five percent (25%) of the Participant’s Three-Year Final Average
Compensation. Notwithstanding the foregoing, if an Active Participant also
participates in one or more of the Plan and/or Supplemental Plan(s), the
Participant’s death benefit shall be adjusted as follows

16



--------------------------------------------------------------------------------



 



          (a) Participation in this Program and the Plan. If an Active
Participant also participates in the Plan at the time of his death, such
Participant shall be entitled to the death benefit provided under the Plan and
not this Program.
          (b) Participation in this Program and a Supplemental Plan. If an
Active Participant also participates or participated in one or more of the
Supplemental Plan(s), the death benefit payable from this Program shall be
reduced as provided on Exhibit B.
     6.3 Death of Active Participant after Age 55. If an Active Participant dies
after attaining age fifty-five (55), such Participant’s spouse or other
Beneficiary shall be entitled to a monthly annuity payable for life with a ten
(10) year certain period commencing on the first day of the month coincident
with or next following the Participant’s death. Such monthly annuity shall be
Actuarially Equivalent to the combined single-sum value of the death benefit
under this Program and the Plan, determined as follows:
          (a) Combined Value of Death Benefit under the Plan and this Program.
The combined single-sum value of the death benefit payable under this Program
and the Plan shall equal the greater of the Actuarially Equivalent single-sum
value of:
               (i) the death benefit that would be payable under Section 6.2 of
this Program if the age condition did not apply, or
               (ii) the sum of (A) the Retirement Benefit that would have been
payable under Section 4.4 of this Program assuming the Participant had retired
on his date of death (with applicable reductions as provided under Section 4.4
of this Program even if the Participant was not eligible for immediate
commencement of a Retirement Benefit), and (B) in the case of an Active
Participant who also participates in the Plan, the retirement benefit under
Section 6.3(a)(i)(B)(x) of the Plan or the hypothetical immediate annuity under
Section 6.3(a)(ii)(B)(x) of the Plan, as applicable.
          (b) Allocation of Death Benefit between Plan and this Program. If the
Active Participant also participates in the Plan at the time of his death and
the resulting death benefit equals the amount determined under Section 6.3(a)(i)
above, the value of the death benefit under Section 6.3(a)(i)(A) of the Plan
shall be paid under the Plan and no additional death benefit shall be paid under
this Program. Otherwise, the value of the death benefit determined under Section
6.3(a)(ii)(A) of this Program shall be paid under this Program and the value of
the death benefit determined under Section 6.3(a)(ii)(B) of this Program shall
be paid under the Plan.
          (c) Participation in this Program and a Supplemental Plan. If an
Active Participant also participates or participated in one or more of the
Supplemental Plan(s), the death benefit payable from this Program shall be
reduced as provided on Exhibit B.

17



--------------------------------------------------------------------------------



 



     6.4 Death after a Change of Control that Occurs while an Active
Participant. If a Participant is (a) an Active Participant when a Change of
Control occurs, (b) continues as an Active Participant or becomes a Vested
Separated Participant and (c) dies within four (4) years following such Change
of Control, a death benefit shall be payable to such Participant’s spouse or
other Beneficiary. The death benefit shall be determined under Section 6.2 or
6.3 of this Program, as applicable, based on such Active or Vested Separated
Participant’s age as of his date of death and modified as follows:
          (a) Three-Year Final Average Compensation for purposes of
Section 6.1(c) of this Program shall be determined as of the Active
Participant’s date of death or Vested Separated Participant’s Retirement or
Vested Separation date.
          (b) The Determination Date of the Participant’s Retirement Benefit
under Article IV of this Program for purposes of Section 6.3 of this Program
shall be the Active Participant’s date of death or Vested Separated
Participant’s Retirement or Vested Separation date.
     6.5 Death of Frozen Participant. If a Frozen Participant dies while in the
employ of Sysco or a Subsidiary prior to attaining age fifty-five (55), such
Frozen Participant’s Beneficiary shall not be entitled to a death benefit under
this Program. If a Frozen Participant dies while in the employ of Sysco or a
Subsidiary on or after attaining age fifty-five (55) and such Frozen Participant
has a Vested Accrued Benefit, the Frozen Participant’s spouse or other
Beneficiary shall be entitled to a monthly annuity payable for life with a ten
(10) year certain period commencing on the first day of the month coincident
with or next following the Frozen Participant’s death. Such monthly annuity
shall be Actuarially Equivalent to the single sum value of the survivor’s
benefit that would have been payable to the Participant’s spouse or other
Beneficiary if the Participant had begun receiving a hypothetical retirement
benefit on his date of death. The amount of such hypothetical retirement benefit
shall equal the Participant’s Vested Accrued Benefit as of his date of death,
reduced, for the period by which the first payment of the death benefit precedes
the Participant’s Normal Retirement Date, by 5/9ths of one percent (1%) for each
of the first sixty (60) calendar months and 5/18ths of one percent (1%) for each
of the next sixty (60) calendar months, adjusted, as applicable, to take into
account the form of payment of such Participant’s Retirement Benefit under
Section 4.5 of this Program. For purposes of determining the amount of the
survivor’s benefit under this Section 6.5, if a Participant’s Retirement Benefit
was to be paid in the form of a Joint and Survivor Annuity, and the Participant
designated a Beneficiary other than his spouse, his Beneficiary shall be
substituted for the Participant’s “spouse” for purposes of conversion to a Joint
and Survivor Annuity.
     6.6 Death of Vested Separated Participant. Upon the death of a Vested
Separated Participant who was not a Frozen Participant as of his Retirement date
or Vested Separation date, such Participant’s spouse or other Beneficiary shall
be entitled to a monthly annuity payable for life with a ten (10) year certain
period commencing on the first day of the month coincident with or next
following the Participant’s death. Subject to Section 6.4, such

18



--------------------------------------------------------------------------------



 



monthly annuity shall be Actuarially Equivalent to the single sum value of the
survivor’s benefit that would have been payable to the Participant’s spouse or
other Beneficiary if the Participant had begun receiving a hypothetical
retirement benefit on his date of death. The amount of such hypothetical
retirement benefit shall equal the Participant’s Vested Accrued Benefit as of
his Retirement or Vested Separation date, reduced, for the period by which the
first payment of the death benefit precedes the Participant’s Normal Retirement
Date, by 5/9ths of one percent (1%) for each of the first sixty (60) calendar
months, 5/18ths of one percent (1%) for each of the next sixty (60) calendar
months and actuarially thereafter (using the assumptions for Actuarial
Equivalence) , adjusted, as applicable, to take into account the form of payment
of such Participant’s Retirement Benefit under Section 4.5 of this Program. For
purposes of determining the amount of the survivor’s benefit under this
Section 6.6, if a Participant’s Retirement Benefit was to be paid in the form of
a Joint and Survivor Annuity, and the Participant designated a Beneficiary other
than his spouse, his Beneficiary shall be substituted for the Participant’s
“spouse” for purposes of conversion to a Joint and Survivor Annuity.
     6.7 Death of Retired Participant before or after Commencement of Benefits.
If a Retired Participant (a) dies before benefit payments begin and was not a
Frozen Participant at the time of Retirement or (b) dies after benefit payments
begin, any death benefit that may be payable hereunder is a function of the form
of payment applicable to such Retired Participant (“Joint and Survivor Annuity”
or “Annuity” as provided under Section 4.5 of this Program), as described below:
          (a) Joint and Survivor Annuity.
               (i) Death of Participant or Spouse during Ten (10) Year Certain
Period. If either the Participant or his spouse (but not both) dies before the
first benefit payment or during the ten (10) year certain period following the
Benefit Commencement Date, the benefit amount payable during their joint lives
shall be paid to the survivor for the balance of the ten (10) year certain
period and then two-thirds (2/3rds) of that amount shall be paid to the survivor
for life.
               (ii) Death of Both Participant and Spouse during Ten (10) Year
Certain Period. If both the Participant and his spouse die before the first
benefit payment or during the ten (10) year certain period following the Benefit
Commencement Date, the benefit amount payable during their joint lives shall be
paid to the Participant’s Beneficiary for the balance of the ten (10) year
certain period.
               (iii) Cessation of Benefits. No further benefits are payable
after the later of (A) the deaths of the Participant and his spouse or (B) the
end of the ten (10) year certain period.
               (iv) Spouse. For purposes of this Section 6.7(a), “spouse” refers
to the Participant’s spouse whose birth date was used in the calculation of the
Joint and Survivor Annuity, even if the Participant is married to a different
individual at the time of the Participant’s death.
          (b) Annuity.

19



--------------------------------------------------------------------------------



 



               (i) Death of Participant during Ten (10) Year Certain Period. If
the Participant dies before the first benefit payment or during the ten
(10) year certain period following the Benefit Commencement Date, the benefit
amount shall be paid to the Participant’s Beneficiary for the balance of the ten
(10) year certain period.
               (ii) Cessation of Benefits. No further benefits are payable after
the later of (a) the death of the Participant or (b) the end of the ten
(10) year certain period.
     6.8 Administrative Delay. Death benefits shall commence as of the date set
forth in this Article VI or the first day of the month as soon as
administratively practicable thereafter but in any event within ninety (90) days
of the Participant’s death. The aggregate amount of any such delayed payments,
without interest on such delayed payments, shall be paid to the Beneficiary on
such delayed commencement date.
     6.9 Beneficiary Designation for Ten (10) Year Certain Period. A Beneficiary
designation shall be effective upon receipt by the Administrative Committee of a
properly executed form which the Administrative Committee has approved for that
purpose, and shall remain in force until revoked or changed by the Participant.
The Participant may, prior to the commencement of benefits under the Plan, from
time to time, revoke or change any designation of Beneficiary by filing another
approved Beneficiary designation form with the Administrative Committee.
          (a) Upon entering the Plan, each Participant shall file with the
Administrative Committee a designation of one or more Beneficiaries to whom the
death benefit provided by Sections 6.2, 6.3, 6.4, 6.5 and 6.6 of this Program
shall be payable. Any Beneficiary designation by a married Participant who
designates any person or entity other than the Participant’s spouse shall be
ineffective unless the Participant’s spouse has indicated consent by completing
and signing the applicable spousal consent section of the approved Beneficiary
designation form.
          (b) Upon Retirement or Vested Separation and prior to commencement of
benefits under Article IV of this Program, the Participant shall designate one
or more Beneficiaries to receive the remaining period certain payments, which
designation shall be made and modified in accordance with the procedures set
forth in this Section 6.9. If the Participant does not designate one or more
Beneficiaries to receive the remaining period certain payments, the
Beneficiaries designated by the Participant upon entering the Plan shall be the
Participant’s Beneficiaries for purposes of the remaining period certain
payments. A spouse of a Participant may not change the Beneficiaries designated
by the Participant, including the Beneficiaries to whom the remaining period
certain payments may be paid. Notwithstanding the preceding sentences of this
Section 6.9(b), in the case of a Joint and Survivor Annuity, a Beneficiary
designation shall have no effect unless (i) the Participant and the
Participant’s spouse both die during the ten (10) year certain period and
(ii) if the Participant dies during the ten (10) year certain period and the
Beneficiaries designated by the Participant have predeceased the Participant or
otherwise ceased to exist, the Participant’s surviving spouse who is receiving
the survivor benefit under the Joint and Survivor Annuity

20



--------------------------------------------------------------------------------



 



may designate the Beneficiaries to receive any remaining guaranteed payments if
the spouse should die during the ten (10) year certain period.
          (c) If there is no valid Beneficiary designation on file with the
Administrative Committee at the time of the Participant’s death, or if all of
the Beneficiaries designated in the last Beneficiary designation have
predeceased the Participant or, in the case of an entity, otherwise ceased to
exist, the Beneficiary shall be the Participant’s spouse, if the spouse survives
the Participant, or otherwise the Participant’s estate. A Beneficiary who is an
individual shall be deemed to have predeceased the Participant if the
Beneficiary dies within thirty (30) days of the date of the Participant’s death.
If any Beneficiary survives the Participant but dies or, in the case of an
entity, otherwise ceases to exist, before receiving all payments due under this
Article VI, the balance of the payments that would have been paid to that
Beneficiary shall, unless the Participant’s Beneficiary designation provides
otherwise, be distributed to the deceased individual Beneficiary’s estate or, in
the case of an entity, to the Participant’s spouse, if the spouse survives the
Participant, or otherwise to the Participant’s estate.

21



--------------------------------------------------------------------------------



 



ARTICLE VII
PROVISIONS RELATING TO ALL BENEFITS
     7.1 Effect of this Article. The provisions of this Article shall control
over all other provisions of the Plan (including this Program).
     7.2 Termination of Employment. A Participant’s termination of employment
for any reason prior to the Participant’s vesting under Article III of this
Program shall cause the Participant and all his Beneficiaries to forfeit all
interests in and under this Program, other than any death benefit payable to
such Participant’s Beneficiaries under Article VI of this Program.
     7.3 Forfeiture for Cause.
          (a) Forfeiture on Account of Discharge. If the Administrative
Committee finds, after full consideration of the facts presented on behalf of
Sysco or a Subsidiary and a former Participant, that the Participant was
discharged by Sysco or a Subsidiary for: (i) fraud, (ii) embezzlement,
(iii) theft, (iv) commission of a felony, (v) proven dishonesty in the course of
his employment by Sysco or a Subsidiary which damaged Sysco or a Subsidiary, or
(vi) disclosing trade secrets of Sysco or a Subsidiary ((i) through
(vi) individually and collectively referred to as a “For Cause Event”), the
entire Vested Accrued Benefit of the Participant and/or his Beneficiaries shall
be forfeited.
          (b) Forfeiture after Commencement of Benefits. If the Administrative
Committee finds, after full consideration of the facts presented on behalf of
Sysco or a Subsidiary and the former Participant, that a former Participant who
has begun receiving benefits under the Plan (including this Program) engaged in
a For Cause Event during his employment with Sysco or a Subsidiary (even though
the Participant was not discharged from Sysco or the Subsidiary for such a For
Cause Event), the former Participant’s and/or Beneficiaries’ remaining benefit
payments under the Plan (including this Program) shall be forfeited.
          (c) Administrative Committee Discretion. The decision of the
Administrative Committee as to the existence of a For Cause Event shall be
final. No decision of the Administrative Committee shall affect the finality of
the discharge of the Participant by Sysco or the Subsidiary in any manner.
          (d) Special Rule for Change of Control. Notwithstanding the above, the
forfeitures created by Sections 7.3(a) and 7.3(b) above shall not apply to a
Participant or former Participant who: (i) is discharged during the Plan
(including this Program) Year in which a Change of Control occurs, or during the
next three (3) succeeding Plan Years following the Plan Year in which a Change
of Controls occurs (the “Change of Control Period”) or (ii) during the Change of
Control Period is determined by the Administrative Committee to have engaged in
a For Cause Event, unless an arbitrator selected to review the Administrative
Committee’s findings agrees with the

22



--------------------------------------------------------------------------------



 



Administrative Committee’s determination to apply the forfeiture. The
arbitration shall be governed by the provisions of Section 7.6(e) of this
Program.
     7.4 Forfeiture for Competition. If, at the time a distribution is being
made or is to be made to a Participant, the Administrative Committee finds,
after full consideration of the facts presented on behalf of Sysco or a
Subsidiary and the Participant, that the Participant has engaged in any of the
conduct set forth in this Section 7.4, the entire benefit remaining to be paid
to the Participant and/or his Beneficiaries shall be forfeited, even though it
may have been previously vested under any portion of the Plan (including this
Program); provided, however, that this Section 7.4 shall not apply to any
Participant whose termination of employment from Sysco or a Subsidiary occurs
during a Change of Control Period. A forfeiture shall occur if, at any time
after his termination of employment from Sysco or a Subsidiary and while any
remaining benefit is to be paid to the Participant and/or his Beneficiaries
under the Plan (including this Program), and without written consent of Sysco’s
Chief Executive Officer or General Counsel, the Participant:
          (a) either directly or indirectly owns, operates, manages, controls,
or participates in the ownership, management, operation, or control of, or is
employed by, or is paid as a consultant or other independent contractor by, a
business which competes with any aspect of the business of Sysco or a Subsidiary
by which he was formerly employed (as the scope of Sysco’s or such Subsidiary’s
business is defined as of the date of Participant’s termination of employment)
in a trade area served by Sysco or the Subsidiary and in which the Participant
directly or indirectly represented Sysco or the Subsidiary while employed by it;
and the Participant continues to be so engaged ten (10) days after written
notice has been given to him by or on behalf of Sysco or the Subsidiary;
          (b) either directly or indirectly owns, operates, manages, controls,
or participates in the ownership, management, operation, or control of, or is
employed by, or is paid as a consultant or other independent contractor by, a
customer or supplier of Sysco or a Subsidiary by which he was formerly employed
and with whom the Participant dealt, either directly or indirectly through the
supervision of others, on behalf of Sysco or a Subsidiary by which he was
formerly employed; and the Participant continues to be so engaged ten (10) days
after written notice has been given to him by or on behalf of Sysco or the
Subsidiary;
          (c) on behalf of a business which competes with Sysco or a Subsidiary
by which he was formerly employed, directly or indirectly markets, solicits or
sells to any actual or prospective customer of Sysco or a Subsidiary by which he
was formerly employed and with whom the Participant dealt, either directly or
indirectly through the supervision of others, on behalf of Sysco or the
Subsidiary by which he was formerly employed;
          (d) on behalf of a business which competes with Sysco or a Subsidiary
by which he was formerly employed, directly or indirectly markets to, solicits
or buys from any supplier of Sysco or a Subsidiary by which he was formerly
employed and with whom the Participant dealt, either directly or indirectly
through the supervision of others, on behalf of Sysco or the Subsidiary by which
he was formerly employed;

23



--------------------------------------------------------------------------------



 



          (e) on behalf of a business which competes with Sysco or a Subsidiary
by which he was formerly employed, directly or indirectly solicits, offers
employment to, hires or otherwise enters into a consulting relationship with any
employee of Sysco or any Subsidiary;
          (f) either (i) fails to return to Sysco or the Subsidiary by which he
was formerly employed, within ten (10) days of any request issued to the
Participant, any and all trade secrets or confidential information or any
portion thereof and all materials relating thereto in his possession, or
(ii) fails to hold in confidence or reproduces, distributes, transmits, reverse
engineers, decompiles, disassembles, or transfers, directly or indirectly, in
any form, by any means, or for any purpose, any Sysco or Subsidiary trade
secrets or confidential information or any portion thereof or any materials
relating thereto; or
          (g) makes any disparaging comments or accusations detrimental to the
reputation, business, or business relationships of Sysco (as reasonably
determined by Sysco or a Subsidiary), and the Participant fails to retract such
comments or accusations within sixty (60) days after written notice demanding
such retraction has been provided to him by or on behalf of Sysco or the
Subsidiary.
     7.5 Restrictions on any Portion of Total Payments Determined to be Excess
Parachute Payments. If any payment or benefit received or to be received by a
Participant in connection with a “change of control” (as defined in Section 280G
of the Code and the Treasury Regulations thereunder) of Sysco would either
(i) result in such payment not being deductible, whether in whole or in part, by
Sysco or any Subsidiary, as a result of Section 280G of the Code, and/or
(ii) result in the Participant being subject to the excise tax imposed under
Section 4999 of the Code, then the benefits payable under this Program, and/or
any Supplemental Plan(s), as applicable, shall first be reduced until no portion
of the Total Payments is not deductible as a result of Section 280G of the Code
(and/or not subject to the excise tax imposed under Section 4999 of the Code) or
the benefits payable under this Program, or any Supplemental Plan(s), as
applicable, have been reduced to zero. If a Participant is entitled to a benefit
under more than one (1) of the plans referred to in the previous sentence, then
the reduction shall be applied first to the plan (or plans) in which the
Participant is not then actively participating as of the date of the change of
control in the order determined by the Administrative Committee in its sole
discretion. If any further reduction is necessary, the benefits payable under
the Plan shall be reduced under the terms of the Plan, and then, if necessary,
the benefits payable under the EDCP shall be reduced under the terms of that
plan. The reduction in benefits payable under this Program, if any, shall be
determined by reducing the Vested Percentage of the Participant’s Vested Accrued
Benefit. In determining the amount of the reduction, if any, under this Program:
(a) no portion of the Total Payments which the Participant has waived in writing
prior to the date of the payment of benefits under this Plan shall be taken into
account, (b) no portion of the Total Payments which tax counsel, selected by
Sysco’s independent auditors and reasonably acceptable to the Participant (“Tax
Counsel”), determines not to constitute a “parachute payment” within the meaning
of Section 280G(b)(2) of the Code shall be taken into account (including,
without limitation, amounts not treated as a “parachute payment” as a result of
the application of Section 280G(b)(4)(A)), (c) no portion of the Total Payments
which Tax Counsel, determines to be reasonable compensation for services
rendered within the

24



--------------------------------------------------------------------------------



 



meaning of Section 280G(b)(4)(B) of the Code will be treated as an “excess
parachute payment” in the manner provided by Section 280G(b)(4)(B), and (d) the
value of any non-cash benefit or any deferred payment or benefit included in the
Total Payments shall be determined by Sysco’s independent auditors in accordance
with Sections 280G(d)(3) and (4) of the Code. Notwithstanding anything herein or
otherwise to the contrary, the Compensation Committee, may, within its sole
discretion and pursuant to an agreement approved by the Compensation Committee,
waive application of this Section 7.5, when it determines that specific
situations warrant such action.
     7.6 Claims Procedure. Any person who believes that he or she is being
denied a benefit to which he or she is entitled under the Plan (including this
Program) (referred to hereinafter as a “Claimant”) must file a written request
for such benefit with the Administrative Committee; provided, however, that any
claim involving entitlement to, the amount of or the method or timing of payment
of a benefit affected by a Change of Control shall be governed by mandatory
arbitration under Section 7.6(e) of this Program. Such written request must set
forth the Claimant’s claim and must be addressed to the Administrative Committee
at the Company’s principal office.
          (a) Initial Claims Decision. The Administrative Committee shall
generally provide written notice to the Claimant of its decision within ninety
(90) days after the claim is filed with the Administrative Committee; provided,
however, that the Administrative Committee may have up to an additional ninety
(90) days to decide the claim, if the Administrative Committee determines that
special circumstances require an extension of time to decide the claim, and the
Administrative Committee advises the Claimant in writing of the need for an
extension (including an explanation of the special circumstances requiring the
extension) and the date on which it expects to decide the claim.
          (b) Appeals. A Claimant may appeal the Administrative Committee’s
decision by submitting a written request for review to the Administrative
Committee within sixty (60) days after the earlier of receiving the denial
notice or after expiration of the initial review period. Such written request
must be addressed to the Administrative Committee at the Company’s principal
office. In connection with such request, the Claimant (and his or her authorized
representative, if any) may review any pertinent documents upon which the denial
was based and may submit issues and comments in writing for consideration by the
Administrative Committee. If the Claimant’s request for review is not received
within the earlier of sixty (60) days after receipt of the denial or after
expiration of the initial review period, the denial shall be final, and the
Claimant shall be barred and estopped from challenging the Administrative
Committee’s determination.
          (c) Decision Following Appeal. The Administrative Committee shall
generally make its decision on the Claimant’s appeal in writing within sixty
(60) days following its receipt of the Claimant’s request for appeal; provided,
however, that the Administrative Committee may have up to an additional sixty
(60) days to decide the claim, if the Administrative Committee determines that
special circumstances require an extension of time to decide the claim and the
Administrative Committee advises the Claimant in writing of the need for an
extension (including an explanation of the special circumstances requiring the
extension) and the date on which it

25



--------------------------------------------------------------------------------



 



expects to decide the claim. The Administrative Committee shall notify the
Claimant of its decision on the Claimant’s appeal in writing, regardless of
whether the decision is adverse.
          (d) Decisions Final; Procedures Mandatory. A decision on appeal by the
Administrative Committee shall be binding and conclusive upon all persons, and
completion of the claims procedures described in this Section 7.6 shall be a
precondition to commencement of mandatory and binding arbitration set forth in
Section 7.6(e) below. Notwithstanding the preceding sentence, the Administrative
Committee may, in its sole discretion, waive the procedures described in
Sections 7.6(a) through 7.6(c) of this Program as a precondition to mandatory
and binding arbitration set forth in Section 7.6(e) below.
          (e) Mandatory and Binding Arbitration. Any dispute that in any way
relates to the Plan (including this Program), including, without limitation, any
benefit allegedly due under the Plan (including this Program) or that is the
subject of any forfeiture decision under the Plan (including this Program),
shall be submitted to mandatory and binding arbitration before the American
Arbitration Association (“AAA”), in accordance with the Employee Benefit Plan
Claims Arbitration Rules established by the AAA, at the sole and exclusive
jurisdiction of the AAA’s regional office for the State of Delaware. The
arbitrator shall be selected by permitting the Company and the Participant to
strike one name each from a panel of three names obtained from the AAA from its
panel of Employee Benefit Plan Claims Arbitrators. The person whose name is
remaining shall be the arbitrator. The arbitrator shall determine the extent of
discovery, if any, that is needed to resolve the dispute after hearing the
positions of each party regarding the need for discovery. The arbitrator shall
be bound to apply the laws of the State of Delaware to resolve any dispute
without regard for any conflict of law principles, as each Participant
acknowledges that the Company is organized under the laws of the State of
Delaware. The decision of the arbitrator shall be final and binding on both
parties.
     7.7 Compensation Committee Decisions. Notwithstanding anything in the Plan
(including this Program) to the contrary, any determination made with respect to
the benefits or rights of an Executive Officer under this Program shall not be
made by the Administrative Committee (or, as applicable, the Chief Executive
Officer or Chief Operating Officer of Sysco) but shall instead be made by the
Compensation Committee, and each provision of the Program otherwise governing
such a determination shall be interpreted and construed to substitute the
Compensation Committee for the Administrative Committee (or, as applicable, the
Chief Executive Officer or Chief Operating Officer of Sysco) in such provision.

26



--------------------------------------------------------------------------------



 



ARTICLE VIII
ADMINISTRATION
     8.1 Administrative Committee Appointment. The Administrative Committee
shall be appointed by the Compensation Committee. Each Administrative Committee
member shall serve until his or her resignation or removal. The Compensation
Committee shall have the sole discretion to remove any one or more
Administrative Committee members and appoint one or more replacement or
additional Administrative Committee members from time to time.
     8.2 Administrative Committee Organization and Voting. The organizational
structure and voting responsibilities of the Administrative Committee shall be
as set forth in the bylaws of the Administrative Committee.
     8.3 Powers of the Administrative Committee. Except as otherwise provided in
Section 7.7 of this Program and unless such power is otherwise reserved by the
Compensation Committee herein, the Administrative Committee shall have the
exclusive responsibility for the general administration of the Plan (including
this Program) according to the terms and provisions of the Plan (including this
Program) and shall have all powers necessary to accomplish those purposes,
including but not by way of limitation the right, power and authority:
          (a) to make rules and regulations for the administration of the Plan
(including this Program);
          (b) to construe all terms, provisions, conditions and limitations of
the Plan (including this Program);
          (c) to correct any defect, supply any omission or reconcile any
inconsistency that may appear in the Plan (including this Program) in the manner
and to the extent it deems expedient to carry the Plan (including this Program)
into effect for the greatest benefit of all parties at interest;
          (d) subject to Section 7.3(c), to resolve all controversies relating
to the administration of the Plan (including this Program), including but not
limited to:
               differences of opinion arising between the Company and a
Participant in accordance with Sections 7.6(a) through 7.6(c) of this Program,
except when the difference of opinion relates to the entitlement to, the amount
of or the method or timing of payment of a benefit affected by a Change of
Control, in which event, such difference of opinion shall be decided by
mandatory and binding arbitration under Section 7.6(e) of this Program; and
               any question it deems advisable to determine in order to promote
the uniform administration of the Plan (including this Program) for the benefit
of all parties at interest; and

27



--------------------------------------------------------------------------------



 



          (e) to delegate by written notice any plan administration duties of
the Administrative Committee to such individual members of the Administrative
Committee, individual employees of the Company, or groups of employees of the
Company, as the Administrative Committee determines to be necessary or advisable
to properly administer the Plan (including this Program).
     8.4 Delegation of Authority by Compensation Committee. The Compensation
Committee hereby expressly delegates to the Chief Executive Officer and/or the
Chief Operating Officer of Sysco the Compensation Committee’s discretionary
authority with respect to the following: (i) excluding an otherwise eligible MIP
participant from participating in this Program pursuant to Section 2.1 of this
Program; and (ii) subsequently including an otherwise eligible MIP participant
described in clause (i), above, including determining the period (if any) over
which such previously excluded MIP participant will be eligible to accrue
benefits under this Program pursuant to Section 4.1(a)(iii)(E) of this Program;
provided however, that the Chief Executive Officer’s and Chief Operating
Officer’s discretionary authority under this Program shall not apply to the
extent such decision is with respect to an Executive Officer.
     8.5 Committee Discretion. Subject to Section 7.7 of this Program and unless
otherwise reserved to the Compensation Committee herein, the Administrative
Committee has the sole power and authority to administer the Plan (including
this Program), and any decision made by, or action taken by, the Administrative
Committee (or, as applicable, the Compensation Committee) in good faith shall be
final and binding on all parties, subject to the provisions of Sections 7.6(a)
through 7.6(c) of this Program. Notwithstanding the foregoing, Administrative
Committee (or, as applicable, Compensation Committee) decisions or actions made
or taken during a Change of Control Period are subject to mandatory and binding
arbitration pursuant to Section 7.6(e) of this Program.
     8.6 Reimbursement of Expenses. The Administrative Committee shall serve
without compensation for their services but shall be reimbursed by Sysco for all
expenses properly and actually incurred in the performance of their duties under
the Plan (including this Program).
     8.7 Indemnification. To the extent permitted by law, members of the Board
of Directors, members of the Compensation Committee, members of the
Administrative Committee, employees of the Company, and all agents and
representatives of the Company shall be indemnified by the Company, and saved
harmless against any claims resulting from any action or conduct relating to the
administration of the Plan (including this Program), except claims arising from
gross negligence, willful neglect or willful misconduct.

28



--------------------------------------------------------------------------------



 



ARTICLE IX
ADOPTION BY SUBSIDIARIES
     9.1 Procedure for and Status after Adoption. Any Subsidiary may, with the
approval of the Administrative Committee, adopt this Program by appropriate
action of its board of directors. The terms of this Program shall apply
separately to each Subsidiary adopting this Program and its Participants in the
same manner as is expressly provided for Sysco and its Participants except that
the powers of the Board of Directors, the Compensation Committee and the
Administrative Committee under this Program shall be exercised by the Board of
Directors, the Compensation Committee, or the Administrative Committee, as
applicable. Sysco and each Subsidiary adopting this Program shall bear the cost
of providing Program benefits for its own Participants. Sysco shall initially
pay the costs of the Program each Plan Year. However, each adopting Subsidiary
shall then be billed back for the actuarially determined costs pertaining to it
in accordance with the appropriate Financial Accounting Standards Board
pronouncements. It is intended that the obligation of Sysco and each Subsidiary
with respect to its Participants shall be the sole obligation of the Company
that is employing the Participant and shall not bind any other Company.
     9.2 Termination of Participation by Adopting Subsidiary. Any Subsidiary
adopting this Program may, by appropriate action of its board of directors,
terminate its participation in this Program. The Administrative Committee may,
in its sole discretion, also terminate a Subsidiary’s participation in this
Program at any time. The termination of the participation in this Program by a
Subsidiary shall not, however, affect the rights of any Participant who is
working or has worked for the Subsidiary as to benefits previously accrued by
the Participant under this Program without his consent.

29



--------------------------------------------------------------------------------



 



ARTICLE X
AMENDMENT AND/OR TERMINATION
     10.1 Amendment or Termination of this Program. Except as otherwise provided
in this Section 10.1, the Compensation Committee may amend or terminate this
Program at any time by an instrument in writing without the consent of any
adopting Company. Notwithstanding the foregoing, in no event shall this Program
be terminated during the two (2) year period following a Change of Control.
     10.2 No Retroactive Effect on Awarded Benefits.
          (a) General Rule. Absent a Participant’s prior consent, no amendment
to this Program shall affect the rights of such Participant to his Vested
Accrued Benefit as of the date of such amendment (“Minimum Vested Accrued
Benefit”) or shall change such Participant’s rights under any provision relating
to a Change of Control after a Change of Control has occurred.
          (b) Determination of Minimum Vested Accrued Benefit. For purposes of
calculating a Participant’s Minimum Vested Accrued Benefit as of the date of an
amendment to this Program:
               (i) The Determination Date of the Vested Accrued Benefit under
Section 4.3 of this Program shall be the effective date of the amendment with
the exception of the Vested Percentage, which shall be determined as of the date
of the distribution event.
               (ii) On and after the effective date of such amendment, for
purposes of vesting under Article III of this Program and the Benefit
Commencement Date under Section 4.1(c) of this Program, a Participant shall
continue to be awarded years of Vesting Service and age credit until such
Participant’s termination of employment with Sysco and its Subsidiaries.
          (c) Benefits on or after the Amendment. Notwithstanding the provisions
of this Section 10.2, the Compensation Committee retains the right at any time
to (i) change in any manner or to discontinue the death benefit provided in
Article VI of this Program, except during the four (4) year period following a
Change of Control for those persons who at that time were covered by the death
benefit, and (ii) to change in any manner the benefit under Article IV of this
Program, provided such benefit is not less than the Minimum Vested Accrued
Benefit as of the date of any such amendment.
     10.3 Effect of Termination. Upon termination of this Program, the following
provisions shall apply:
          (a) With respect to benefits that become payable as a result of a
distribution event on or after the effective date of this Program’s termination,
a Participant’s: (i) Compensation after the earlier of the date specified in
Section 4.1(d) of this Program or the date of this Program’s termination shall
not be included in determining the Participant’s Eligible Earnings; and (ii)
Three-Year Final Average Compensation under Article VI

30



--------------------------------------------------------------------------------



 



of this Program shall be determined as of the earlier of the date specified
under Section 6.1(c) of this Program or the date of this Program’s termination.
          (b) The Compensation Committee may, in its sole discretion, authorize
distributions to Participants as a result of this Program’s termination,
provided all of the following conditions are satisfied:
               (i) All deferred compensation arrangements sponsored by the
Company that would be aggregated with the this Program (which may include the
Program) under Section 1.409A-1(c) of the Treasury Regulations (or any
corresponding provision of succeeding law) if the Participant participated in
such arrangements are terminated;
               (ii) No distributions other than distributions that would be
payable under the terms of this Program if the termination had not occurred are
made within twelve (12) months of the termination of this Program;
               All distributions of all benefits to be provided hereunder are
paid within twenty-four (24) months of the termination of this Program; and
               The Company does not adopt a new deferred compensation
arrangement at any time within three (3) years following the date of the
termination of this Program that would be aggregated with this Program under
Section 1.409A-1(c) of the Treasury Regulations (or any corresponding provision
of succeeding law) if the Participant participated in this Program and the new
arrangement.
          (c) Except as otherwise provided in Section 10.3(a) and 10.3(b) above,
on and after the effective date of this Program’s termination, (i) this Program
shall continue to be administered as it was prior to this Program’s termination,
(ii) all retirement benefits accrued prior to the date of termination shall be
payable only under the conditions, at the time, and in the form then provided in
this Program, (iii) no Participant shall be entitled to Program benefits solely
as a result of this Program’s termination in accordance with the provisions of
this Article X, and (iv) the forfeiture provisions of Sections 7.3 and 7.4 of
this Program, and the restrictions set forth in Section 7.5 of this Program
shall continue in effect.

31



--------------------------------------------------------------------------------



 



ARTICLE XI
FUNDING
     11.1 Payments Under The Plan (including this Program) are the Obligation of
the Company. The Company last employing a Participant shall pay the benefits due
the Participants under the Plan (including this Program); however, should it
fail to do so when a benefit is due, then, except as provided in Section 11.5,
the benefit shall be paid by the trustee of that certain trust agreement by and
between the Company and JPMorgan Chase Bank, with respect to the funding of the
Plan (including this Program). In any event, if the trust fails to pay for any
reason, the Company still remains liable for the payment of all benefits
provided by the Plan (including this Program).
     11.2 Plan May Be Funded Through Life Insurance Owned by the Company or a
Rabbi Trust. It is specifically recognized by both the Company and the
Participants that the Company may, but is not required to, purchase life
insurance so as to accumulate assets to fund the obligations of the Company
under the Plan (including this Program), and that the Company may, but is not
required to contribute any policy or policies it may purchase and any amount it
finds desirable to a trust established to accumulate assets sufficient to fund
the obligations of all of the Companies under the Plan (including this Program).
However, under all circumstances, the Participants shall have no rights to any
of those policies; and, likewise, under all circumstances, the rights of the
Participants to the assets held in the trust shall be no greater than the rights
expressed in the Plan (including this Program) and the trust agreement. Nothing
contained in the trust agreement which creates the funding trust shall
constitute a guarantee by any Company that assets of the Company transferred to
the trust shall be sufficient to pay any benefits under the Plan (including this
Program) or would place the Participant in a secured position ahead of general
creditors should the Company become insolvent or bankrupt. Any trust agreement
prepared to fund the Company’s obligations under the Plan (including this
Program) must specifically set out these principles so it is clear in that trust
agreement that the Participants in the Plan (including this Program) are only
unsecured general creditors of the Company in relation to their benefits under
the Plan (including this Program).
     11.3 Reversion of Excess Assets. Any Company may, at any time, request the
actuary, who last performed the annual actuarial valuation of the Pension Plan,
to determine the present value of the Vested Accrued Benefit assuming the Vested
Accrued Benefit to be fully vested (whether it is or not), as of the end of the
Plan Year coincident with or last preceding the request, of all Participants and
Beneficiaries of deceased Participants for which all Companies are or will be
obligated to make payments under the Plan (including this Program). If the fair
market value of the assets held in the trust, as determined by the Trustee as of
that same date, exceeds the total of the Vested Accrued Benefits of all
Participants and Beneficiaries under the Plan (including this Program) by 25%,
any Company may direct the trustee to return to such Company its proportionate
part of the assets which are in excess of 125% of the Vested Accrued Benefits
under the Plan (including this Program). Each Company’s share of the excess
assets shall be the Participants’ present value of the Vested Accrued Benefit
under the Plan (including this Program) earned while in the employ of that
Company as compared to the total of the present value of the Vested Accrued
Benefits earned by all Participants under the Plan (including this Program)
times the excess assets. For this purpose,

32



--------------------------------------------------------------------------------



 



the present value of the Vested Accrued Benefit under the Plan (including this
Program) shall be calculated using the data for the preceding Plan Year brought
forward using the assumptions used to determine the actuarially determined costs
according to the appropriate Financial Accounting Standards Board
pronouncements. If there has been a Change of Control, to determine excess
assets, all contributions made prior to the Change of Control shall be
subtracted from the fair market value of the assets held in the trust as of the
determination date but before the determination is made.
     11.4 Participants Must Rely Only on General Credit of the Company. The
Company and the Participants recognize that the Plan (including this Program) is
only a general corporate commitment, and that each Participant is merely an
unsecured general creditor of the Company with respect to any of the Company’s
obligations under the Plan (including this Program), even if the Company
establishes a rabbi trust to fund all or a part of its obligations under the
Plan (including this Program).
     11.5 Funding of Benefits for Participants Subject to Canadian Income Tax
Laws is Prohibited. No Company employing a Participant whose income is subject
to the Canadian tax laws shall be permitted to fund its obligation to that
person through any rabbi trust, fund, sinking fund, or other financial vehicle
even though under applicable law the assets held to fund the obligation are
still subject to the general creditors of the Company.

33



--------------------------------------------------------------------------------



 



ARTICLE XII
MISCELLANEOUS
     12.1 Responsibility for Distributions and Withholding of Taxes. The
Administrative Committee shall furnish information, to the Company last
employing the Participant, concerning the amount and form of distribution to any
Participant entitled to a distribution so that the Company may make or cause the
Rabbi Trust to make the distribution required. The Administrative Committee
shall also calculate the deductions from the amount of the benefit paid under
the Plan (including this Program) for any taxes required to be withheld by
federal, state, local, or foreign government and shall cause them to be
withheld.
     12.2 Limitation of Rights. Nothing in the Plan (including this Program)
shall be construed:
          (a) to give a Participant any right with respect to any benefit except
in accordance with the terms of the Plan (including this Program);
          (b) to limit in any way the right of Sysco or a Subsidiary to
terminate a Participant’s employment;
          (c) to evidence any agreement or understanding, expressed or implied,
that Sysco or a Subsidiary shall employ a Participant in any particular position
or for any particular remuneration; or
          (d) to give a Participant or any other person claiming through him any
interest or right under the Plan (including this Program) other than that of any
unsecured general creditor of the Company.
     12.3 Benefits Dependent Upon Compliance with Certain Covenants. The
benefits provided to a Participant under this Program by the Company are
dependent upon the Participant’s full compliance with the covenants set forth in
Section 7.4 of this Program.
     12.4 Distributions to Incompetents or Minors. Should a Participant become
incompetent or should a Participant designate a Beneficiary who is a minor or
incompetent, the Administrative Committee is authorized to pay the funds due to
the parent of the minor or to the guardian of the minor or incompetent or
directly to the minor or to apply those funds for the benefit of the minor or
incompetent in any manner the Administrative Committee determines in its sole
discretion.
     12.5 Nonalienation of Benefits. No right or benefit provided under the Plan
(including this Program) is subject to transfer, anticipation, alienation, sale,
assignment, pledge, encumbrance or charge by the Participant, except upon his
death to a named Beneficiary as provided in the Plan (including this Program).
If any Participant or any Beneficiary becomes bankrupt or attempts to
anticipate, alienate, sell, assign, pledge, encumber or charge any right or
benefit under the Plan (including this Program), that right or benefit shall, in
the discretion of the Administrative Committee, be forfeited. In that event, the
Administrative Committee may have the Company hold

34



--------------------------------------------------------------------------------



 



or apply the right or benefit or any part of it to the benefit of the
Participant or Beneficiary, his or her spouse, children or other dependents or
any of them in any manner and in any proportion the Administrative Committee
believes to be proper in its sole and absolute discretion, but is not required
to do so.
     12.6 Reliance upon Information. The Administrative Committee shall not be
liable for any decision or action taken in good faith in connection with the
administration of the Plan (including this Program). Without limiting the
generality of the foregoing, any decision or action taken by the Administrative
Committee when it relies upon information supplied it by any officer of the
Company, the Company’s legal counsel, the Company’s actuary, the Company’s
independent accountants or other advisors in connection with the administration
of the Plan (including this Program) shall be deemed to have been taken in good
faith.
     12.7 Amendment Applicable to Active Participants Only Unless it Provides
Otherwise. No benefit which has accrued to any Participant who has died,
retired, become disabled or separated or who is a Frozen Participant prior to
the execution of an amendment shall be changed in amount or subject to any
adjustment provided in that amendment unless the amendment specifically provides
that it shall apply to those persons and it does not have the effect of reducing
those persons’ Vested Accrued Benefits as then fixed without their consent.
     12.8 Severability. If any term, provision, covenant or condition of the
Plan (including this Program) is held to be invalid, void or otherwise
unenforceable, the rest of the Plan (including this Program) shall remain in
full force and effect and shall in no way be affected, impaired, or invalidated.
     12.9 Notice. Any notice or filing required or permitted to be given to the
Administrative Committee or a Participant shall be sufficient if in writing and
hand delivered or sent by U.S. mail to the principal office of the Company or to
the residential mailing address of the Participant. Notice shall be deemed to be
given as of the date of hand delivery or if delivery is by mail, as of the date
shown on the postmark.
     12.10 Gender and Number. If the context requires it, words of one gender
when used in the Plan (including this Program) shall include the other genders,
and words used in the singular or plural shall include the other.
     12.11 Governing Law. The Plan (including this Program) shall be construed,
administered and governed in all respects by the laws of the State of Delaware.
Consistent with Section 7.6(e) of this Program, the Participant and the Company
agree that subject to the provisions of Sections 7.6(a) through 7.6(c) of this
Program, the sole and exclusive jurisdiction for any dispute under this Program
shall lie with the AAA’s regional office for the State of Delaware, and the
parties hereby waive any jurisdictional or venue-related defense to conducting
arbitration at this location.
     12.12 Effective Date. This Program is effective as of August 27, 2010.

35



--------------------------------------------------------------------------------



 



     12.13 Compliance with Section 409A. The Plan (including this Program) is
intended to comply with Section 409A of the Code in both form and operation, and
any ambiguities herein shall be interpreted, to the extent possible, in a manner
that complies with Section 409A of the Code.

36



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Sysco has executed this document on this September 17,
2010.

            SYSCO CORPORATION
      By:   /s/ Michael C. Nichols         Name:   Michael C. Nichols       
Title:   Sr. Vice President, General Counsel and Secretary   

37



--------------------------------------------------------------------------------



 



         

EXHIBIT A
TO THE
FIRST AMENDED AND RESTATED
SYSCO CORPORATION
MIP RETIREMENT PROGRAM
SUPPLEMENTAL PLANS
Non-qualified defined benefit plans
None
Non-qualified defined contribution plans
Sysco Corporation Canadian Executive Capital Accumulation Plan

38



--------------------------------------------------------------------------------



 



EXHIBIT B
TO THE
FIRST AMENDED AND RESTATED
SYSCO CORPORATION
MIP RETIREMENT PROGRAM
DEATH BENEFIT ADJUSTMENTS
1. Non-Qualified Defined Contribution Plans Listed on Exhibit A. The following
adjustments shall be made to the death benefits payable under this Program, in
the event the Participant is participating in one or more non-qualified defined
contribution plans listed on Exhibit A of this Program:
     (a) Adjustment to Death Benefit Payable from this Program under
Section 6.2. The death benefit payable to a Participant’s Beneficiary pursuant
to Section 6.2 shall be reduced in recognition of the death benefit payable from
the applicable non-qualified defined contribution plan(s). The amount of the
reduction shall equal the annual benefit payable for ten (10) years certain that
could be provided on an Actuarially Equivalent basis by the account balance
payable as a death benefit under the applicable non-qualified defined
contribution plan(s).
     (b) Adjustment to Death Benefit Payable from this Program under
Section 6.3. If the applicable death benefit under Section 6.3 is based on the
value determined under Section 6.3(a)(i), the death benefit payable to a
Participant’s Beneficiary under this Program shall be reduced in recognition of
the death benefit payable from the applicable non-qualified defined contribution
plan(s). The amount of the reduction shall equal the monthly benefit payable for
ten (10) years certain and life thereafter that could be provided on an
Actuarially Equivalent basis by the account balance payable as a death benefit
under the applicable non-qualified defined contribution plan(s).

 